


Exhibit 10.2


Published CUSIP Number: 48513MAC4








CREDIT AGREEMENT




Dated as of August 9, 2010


among


KANSAS CITY POWER & LIGHT COMPANY,


CERTAIN LENDERS,




BANK OF AMERICA, N.A.,
as Administrative Agent


and




UNION BANK, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents




JPMORGAN CHASE BANK, N.A. and
THE BANK OF NOVA SCOTIA,
as Documentation Agents




BANC OF AMERICA SECURITIES LLC,
UNION BANK, N.A.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Managers







 
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS




Page
ARTICLE I DEFINITIONS
1
 
1.1
Definitions.
1
 
1.2
Accounting Principles.
19
 
1.3
Letter of Credit Amounts.
19
 
1.4
Times of Day.
19
ARTICLE II  THE CREDITS
19
 
2.1
Commitment.
19
 
2.2
Required Payments; Termination.
20
 
2.3
Ratable Loans.
20
 
2.4
Types of Advances; Minimum Amount.
20
 
2.5
Commitment Fee.
20
 
2.6
Changes in Aggregate Commitment.
21
 
2.7
Optional Prepayments.
24
 
2.8
Method of Selecting Types and Interest Periods for New Advances.
25
 
2.9
Conversion and Continuation of Outstanding Advances.
25
 
2.10
Interest Rates.
26
 
2.11
Rates Applicable After Default.
26
 
2.12
Method of Payment.
27
 
2.13
Noteless Agreement; Evidence of Indebtedness.
27
 
2.14
Telephonic Notices.
28
 
2.15
Interest Payment Dates; Interest and Fee Basis.
28
 
2.16
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions.
29
 
2.17
Lending Installations.
29
 
2.18
Non-Receipt of Funds by the Administrative Agent.
29
 
2.19
Letters of Credit.
30
 
2.20
Swing Line Loans.
37
 
2.21
Extension of Facility Termination Date.
40
 
2.22
Cash Collateral.
41
 
2.23
Defaulting Lenders.
42
ARTICLE III  YIELD PROTECTION; TAXES
44
 
3.1
Yield Protection.
44
 
3.2
Changes in Capital Adequacy Regulations.
45
 
3.3
Availability of Types of Advances.
46
 
3.4
Funding Indemnification.
46
 
3.5
Taxes.
46
 
3.6
Lender Statements; Survival of Indemnity.
50
ARTICLE IV  CONDITIONS PRECEDENT
50
 
4.1
Initial Credit Extension.
50
 
4.2
Each Credit Extension.
52
ARTICLE V  REPRESENTATIONS AND WARRANTIES
53
 
5.1
Existence and Standing.
53
 
5.2
Authorization and Validity.
53
 
5.3
No Conflict; Government Consent.
53

 
 
 i

--------------------------------------------------------------------------------






 
5.4
Financial Statements.
54
 
5.5
Material Adverse Change.
54
 
5.6
Taxes.
54
 
5.7
Litigation; etc.
54
 
5.8
ERISA.
55
 
5.9
Accuracy of Information.
55
 
5.10
Regulation U.
55
 
5.11
Material Agreements.
55
 
5.12
Compliance With Laws.
56
 
5.13
Ownership of Properties.
56
 
5.14
Plan Assets; Prohibited Transactions.
56
 
5.15
Environmental Matters.
56
 
5.16
Investment Company Act.
56
 
5.17
Pari Passu Indebtedness.
56
 
5.18
Solvency.
57
 
5.19
No Defaults.
57
ARTICLE VI  COVENANTS
57
 
6.1
Financial Reporting and Notices.
57
 
6.2
Permits, Etc.
59
 
6.3
Use of Proceeds.
59
 
6.4
Notice of Default.
59
 
6.5
Conduct of Business.
60
 
6.6
Taxes.
60
 
6.7
Insurance.
60
 
6.8
Compliance with Laws.
60
 
6.9
Maintenance of Properties; Books of Record.
61
 
6.10
Inspection.
61
 
6.11
Consolidations, Mergers and Sale of Assets.
61
 
6.12
Liens.
63
 
6.13
Affiliates.
66
 
6.14
ERISA.
66
 
6.15
Total Indebtedness to Total Capitalization.
66
 
6.16
Restrictions on Subsidiary Dividends.
66
 
6.17
Organization Documents.
67
ARTICLE VII  DEFAULTS
67
ARTICLE VIII  ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
69
 
8.1
Acceleration; Letter of Credit Account.
69
 
8.2
Amendments.
70
 
8.3
Preservation of Rights.
71
ARTICLE IX  GENERAL PROVISIONS
71
 
9.1
Survival of Representations.
71
 
9.2
Governmental Regulation.
71
 
9.3
Headings.
72
 
9.4
Entire Agreement.
72
 
9.5
Several Obligations; Benefits of this Agreement.
72
 
9.6
Expenses; Indemnification.
72

 
 
 
 ii

--------------------------------------------------------------------------------


 



 
9.7
Numbers of Documents.
73
 
9.8
Accounting.
73
 
9.9
Severability of Provisions.
74
 
9.10
Nonliability of Lenders.
74
 
9.11
Limited Disclosure.
74
 
9.12
USA PATRIOT ACT NOTIFICATION.
75
 
9.13
Nonreliance.
75
 
9.14
No Advisory or Fiduciary Responsibility.
75
ARTICLE X  THE ADMINISTRATIVE AGENT
76
 
10.1
Appointment and Authority.
76
 
10.2
Rights as a Lender.
77
 
10.3
Exculpatory Provisions.
77
 
10.4
Reliance by Administrative Agent.
78
 
10.5
Delegation of Duties.
78
 
10.6
Resignation of Administrative Agent.
78
 
10.7
Non-Reliance on Administrative Agent and Other Lenders.
79
 
10.8
No Other Duties, Etc.
80
 
10.9
Administrative Agent May File Proofs of Claim.
80
ARTICLE XI  SETOFF; RATABLE PAYMENTS; PAYMENTS SET ASIDE
81
 
11.1
Setoff.
81
 
11.2
Ratable Payments.
81
 
11.3
Payments Set Aside.
82
ARTICLE XII  BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
82
 
12.1
Successors and Assigns.
82
 
12.2
Replacement of Lenders.
86
ARTICLE XIII  NOTICES
87
 
13.1
Notices.
87
 
13.2
Change of Address.
88
 
13.3
The Platform.
88
ARTICLE XIV  COUNTERPARTS
88
ARTICLE XV  OTHER AGENTS
88
ARTICLE XVI  CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.
89
 
16.1
CHOICE OF LAW.
89
 
16.2
CONSENT TO JURISDICTION.
89
 
16.3
WAIVER OF JURY TRIAL.
89
ARTICLE XVII  TERMINATION OF EXISTING CREDIT FACILITY
90



 
 
 iii

--------------------------------------------------------------------------------

 


SCHEDULES


I           Commitments and Letter of Credit Commitments
II           Existing Letters of Credit
III           Pricing Schedule
IV           Certain Addresses for Notices


EXHIBITS


A           Form of Compliance Certificate
B           Form of Assignment and Assumption
C           Form of Wire Transfer Instructions
D           Form of Revolving Note
E           Form of Swing Line Note


 
 
 iv

--------------------------------------------------------------------------------


 
CREDIT AGREEMENT


This Credit Agreement dated as of August 9, 2010 is among Kansas City Power &
Light Company, a Missouri corporation, the Lenders, Union Bank, N.A. and Wells
Fargo Bank, National Association, as Syndication Agents, and Bank of America,
N.A., as Administrative Agent.  The parties hereto agree as follows:


ARTICLE I


DEFINITIONS


1.1           Definitions.


As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of such
terms):


“Additional Commitment Lender” is defined in Section 2.21(d).


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Fee Letter” means certain fee letter dated June 2, 2010
among Bank of America, the Borrower, Great Plains and KCPL GMO.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule IV or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Advance” means a borrowing hereunder (or conversion or continuation thereof)
consisting of the aggregate amount of the several Loans, including the Swing
Line Loans, made on the same Borrowing Date (or date of conversion or
continuation) by the Lenders to the Borrower of the same Type and, in the case
of Eurodollar Advances, for the same Interest Period.


“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities or by contract or otherwise.


“Agent Parties” is defined in Section 13.3.
 
 
 
 

--------------------------------------------------------------------------------


 
“Agents” means, collectively, the Administrative Agent and the Syndication
Agents, and “Agent” means any one of them.


“Aggregate Commitment” means the aggregate of the Commitments of all Lenders, as
changed from time to time pursuant to the terms hereof.  The amount of the
Aggregate Commitment in effect as of the Closing Date is SIX HUNDRED MILLION
DOLLARS ($600,000,000).


“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all Lenders.


“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.


“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate” and (c) Eurodollar Base Rate plus 1.0%.  The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.


“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Approving Lenders” is defined in Section 2.21(e).


“Arrangers” means BAS, Union Bank and Wells Fargo Securities, LLC and “Arranger”
means any one of them.


“Article” means an article of this Agreement unless another document is
specifically referenced.


“Assignment Agreement” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.1(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.
 
 
 
 2

--------------------------------------------------------------------------------


 
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capitalized Lease.


“Authorized Officer” means any of the Chief Executive Officer, the President,
any Vice President, the Chief Financial Officer or the Treasurer of the
Borrower, in each case acting singly.


“Bank of America” means Bank of America, N.A. in its individual capacity and its
successors.


“BAS” means Banc of America Securities LLC.


“Borrower” means Kansas City Power & Light Company, a Missouri corporation, and
its permitted successors and assigns.


“Borrower Materials” is defined in Section 6.1.


“Borrowing Date” means a date on which an Advance is made hereunder.


“Borrowing Notice” is defined in Section 2.8.


“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its individual capacity
and its successors.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, New York and, if such day relates to any Eurodollar
Loan or any Floating Rate Loan bearing interest at a rate based on the
Eurodollar Rate, means any such day that is also a London Banking Day.


“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.


“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuers
or the Swing Line Lender (as applicable) and the Lenders, as collateral for
Letter of Credit Obligations, Obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof


 
 
 3

--------------------------------------------------------------------------------

 


(as the context may require), cash or deposit account balances or, if the
applicable Issuer or the Swing Line Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the applicable Issuer or the Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.


“Change” is defined in Section 3.2.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.


“Change of Control” means an event or series of events by which:


(i)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of Great Plains or its Subsidiaries, or any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of thirty-three and
one-third percent (33 1/3%) or more of the “voting equity interests” (meaning
for this purpose the power under ordinary circumstances to vote for the election
of members of the board of directors) of Great Plains; or


(ii)           during any period of twelve (12) consecutive months (or such
lesser period of time as shall have elapsed since the formation of Great
Plains), a majority of the members of the board of directors or other equivalent
governing body of Great Plains ceases to be composed of individuals (x) who were
members of that board or equivalent governing body on the first day of such
period, (y) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (x) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (z) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (x) and (y) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.


“Closing Date” means August 9, 2010.


“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.


“Collateral Shortfall Amount” is defined in Section 8.1.


 
 
 4

--------------------------------------------------------------------------------

 


“Commitment” means, for each Lender, the obligation of such Lender to make Loans
and to participate in Letters of Credit and Swing Line Loans in an aggregate
amount not exceeding the amount set forth on Schedule I hereto or as set forth
in any Assignment Agreement relating to any assignment that has become effective
pursuant to Section 12.1(b), as such amount may be modified from time to time
pursuant to the terms hereof.


“Commitment Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees are accruing at such time as set forth in the Pricing Schedule.


“Consolidated Net Income” means, for any period, for the Borrower and its
Consolidated Subsidiaries, the net income of the Borrower and its Consolidated
Subsidiaries from continuing operations, excluding extraordinary items for that
period.


“Consolidated Subsidiaries” means all Subsidiaries of the Borrower that are (or
should be) included when preparing the consolidated financial statements of the
Borrower.


“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Consolidated Subsidiaries, Shareholders’ Equity of the
Borrower and its Consolidated Subsidiaries on that date minus the Intangible
Assets of the Borrower and its Consolidated Subsidiaries on that date.


“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss.


“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414 of the Code.


“Conversion/Continuation Notice” is defined in Section 2.9.


“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit.


“Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means an event described in Article VII.


 
 
 5

--------------------------------------------------------------------------------

 


“Defaulting Lender” means, subject to Section 2.23(b), any Lender, as reasonably
determined by the Administrative Agent, that, at any time during the term of
this Agreement, (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in respect of
Letters of Credit or Swing Line Loans, within three (3) Business Days of the
date required to be funded by it hereunder, unless such obligation is the
subject of a good faith dispute, (b) has notified the Borrower, the
Administrative Agent or any Lender in writing, or has otherwise indicated
through a public statement, that it does not intend to comply with any of its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit, (c) has failed, within five (5) Business Days
after written request by the Administrative Agent (based on the reasonable
belief that such Lender may not fulfill any of its funding obligations hereunder
or after any reasonable request by the Borrower to do so), to confirm in a
manner reasonably satisfactory to the Administrative Agent and the Borrower that
it will comply with its funding obligations, unless such obligation is the
subject of a good faith dispute, provided that any such Lender shall cease to be
a Defaulting Lender under this clause (c) upon receipt of such confirmation by
the Administrative Agent in a manner reasonably satisfactory to the
Administrative Agent, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount (other than a de minimis amount)
required to be paid by it hereunder within three (3) Business Days of the date
when due, unless the subject of a good-faith dispute, or (e) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it or for any substantial part of its assets, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof, or the exercise of control over such Lender or any direct or indirect
parent company thereof controlling such Lender, by a Governmental Authority.


“Dollar” and “$” mean lawful money of the United States.


“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the Swing Line Lender and the Issuers, and
(ii) unless a Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.


“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on
human  health, (c) emissions, discharges or releases of pollutants,
contaminants, hazardous substances or wastes into surface water, ground water or
land, or (d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.


 
 
 6

--------------------------------------------------------------------------------

 




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.


“Eurodollar Advance” means an Advance which bears interest at the applicable
Eurodollar Rate.


“Eurodollar Rate” means:


(a) for any Interest Period with respect to a Eurodollar Loan, a rate per annum
(rounded to the nearest multiple of 1/16 of 1%) determined by the Administrative
Agent pursuant to the following formula:


Eurodollar Rate  =
                 Eurodollar Base
Rate                                                      
1.00 – Eurodollar Reserve Percentage

and (b) for any day with respect to a Floating Rate Loan bearing interest at a
rate based on the Eurodollar Base Rate, a rate per annum (rounded to the nearest
multiple of 1/16 of 1%) determined by the Administrative Agent pursuant to the
following formula:


Eurodollar Rate  =
                 Eurodollar Base
Rate                                                      
1.00 – Eurodollar Reserve Percentage.



“Eurodollar Base Rate” means:


(a) for such Interest Period with respect to any Eurodollar Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) London Banking
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such published rate is not available at such
time for any reason, the rate determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the commencement of such Interest
Period and


(b) for any interest rate calculation with respect to any Floating Rate Loan,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two (2) London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one (1)
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Floating Rate
Loan being made or maintained
 
 
 
 7

--------------------------------------------------------------------------------


 
and with a term equal to one (1) month would be offered by Bank of America’s
London Branch to major banks in the London interbank Eurodollar market at their
request at the date and time of determination.


“Eurodollar Reserve Percentage” means the reserve percentage (expressed as a
decimal, carried out to five decimal places) in effect on such day, whether or
not applicable to any Lender, under regulations issued from time to time by the
FRB for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”).  The Eurodollar
Rate for each outstanding Eurodollar Loan or Floating Rate Loan bearing interest
at a rate based on the Eurodollar Rate shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.


“Eurodollar Loan” means a Loan which bears interest at the applicable Eurodollar
Rate.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any Obligation
of the Borrower hereunder or under any other Loan Document, (a) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Installation is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction, (c) any backup withholding tax that is required by the Code
to be withheld from amounts payable to a Lender, (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 12.2), any United States withholding tax that (i) is imposed on amounts
payable to such Foreign Lender pursuant to the laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Installation)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than solely as a result of a Change in Law occurring after such Foreign Lender
becomes a party to this Agreement or designates a new Lending Installation) to
comply with Section 3.5(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, immediately prior to the time of designation
of a new Lending Installation (or assignment), to receive additional amounts
from the Borrower with respect to such withholding tax pursuant to Section
3.5(a)(ii), and (e) any taxes imposed with respect to the requirements of FATCA.


“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.


“Existing Credit Facility” means the credit agreement among the Borrower, Bank
of America, N.A., as administrative agent and the other lenders party thereto,
dated as of May 11, 2006, as amended or modified from time to time.


“Existing Letters of Credit” means those letters of credit identified on
Schedule II.


“Facility Termination Date” means (a) the later of (i) August 9, 2013 and (ii)
with respect to some or all of the Lenders if the facility termination date is
extended pursuant to Section 2.21,
 
 
 
 8

--------------------------------------------------------------------------------


 
such extended facility termination date or (b) any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.


“FATCA” means sections 1471 through 1474 of the Code and any regulations that
are issued thereunder or official governmental interpretations thereof.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fee Letter” means that certain fee letter dated June 2, 2010 among the Agents,
the Arrangers, the Borrower, Great Plains and KCPL GMO.


“Floating Rate Advance” means an Advance which bears interest at the Alternate
Base Rate.


“Floating Rate Loan” means a Loan which bears interest at the Alternate Base
Rate.


“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.


“FRB” means the Board of Governors of the Federal Reserve System.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuer, such Defaulting Lender’s Pro Rata Share of the outstanding
Letter of Credit Obligations other than Letter of Credit Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements of the
Financial Accounting Standards Board.
 
 
 
 9

--------------------------------------------------------------------------------


 


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


“GPE-KCPL Re-Transfer” is defined in Section 2.6(d)(ii).


“GPE-KCPL Transfer” is defined in Section 2.6(d)(i).


“Great Plains” means Great Plains Energy Incorporated, a Missouri corporation.


“Great Plains Credit Agreement” means that certain Credit Agreement dated as of
the Closing Date among Great Plains, the financial institutions party thereto,
Union Bank and Wells Fargo, as syndication agents and Bank of America, N.A., as
administrative agent, as amended or modified from time to time.


“Honor Date” is defined in Section 2.19(f).


“including” means “including without limiting the generality of the following”.


“Indebtedness” means, as to any Person at a particular time, all of the
following, without duplication, to the extent recourse may be had to the assets
or properties of such Person in respect thereof: (a) all obligations of such
Person for borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) any direct
or contingent obligations of such Person in the aggregate in excess of
$2,000,000 arising under letters of credit (including standby and commercial),
banker’s acceptances, bank guaranties, surety bonds and similar instruments; (c)
net obligations of such Person under Swap Contracts; (d) all obligations of such
Person to pay the deferred purchase price of property or services (except trade
accounts payable arising, and accrued expenses incurred, in the ordinary course
of business), and indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; (e) Capitalized Lease Obligations and Synthetic Lease Obligations of
such Person; and (f) all Contingent Obligations of such Person in respect of any
of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is non-recourse to
such Person.  It is understood and agreed that Indebtedness (including
Contingent Obligations) shall not include any obligations of any Person with
respect to (i) subordinated, deferrable interest debt securities, and any
related securities issued by a trust or other special purpose entity in
connection therewith, or any similar securities that are classified at the time
of issuance, as possessing a minimum of “intermediate equity content” by S&P and
“Basket C equity credit” by Moody’s (or the equivalent classification then
 
 
 
 10

--------------------------------------------------------------------------------


 
in effect by such agencies), as long as the maturity date of such debt is
subsequent to the Facility Termination Date; provided that the amount of
mandatory principal amortization or defeasance of such debt prior to the
Facility Termination Date shall be included in this definition of Indebtedness;
or (ii) utility “rate reduction” bonds, for the payment of which legislatively
authorized charges are imposed on customers.  The amount of any Capitalized
Lease Obligation or Synthetic Lease Obligation as of any date shall be deemed to
be the amount of Attributable Indebtedness in respect thereof as of such date.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Intangible Assets” means, assets that are considered to be intangible assets
under GAAP, including, but not limited to, customer lists, goodwill, computer
software, copyrights, trade names, trademarks, patents, franchises and licenses.


“Interest Period” means, with respect to a Eurodollar Advance, a period of one
(1), two (2), three (3) or six (6) months commencing on a Business Day selected
by the Borrower pursuant to this Agreement.  Such Interest Period shall end on
the day which corresponds numerically to such date one (1), two (2), three (3)
or six (6) months thereafter; provided that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month.  If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day; provided that if said next succeeding Business Day
falls in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).


“Issuer” means each of Bank of America, Wells Fargo, BTMU and any other Lender
selected by the Borrower with the approval of the Administrative Agent (except
with respect to any selection for which such approval is not required pursuant
to Section 2.19(n)), in each case, in its capacity as an issuer of Letters of
Credit hereunder and includes, without limitation, any Lender appointed by the
Borrower (with the consent of the Administrative Agent, except with respect to
any selection for which such approval is not required pursuant to Section
2.19(n)) as such by notice to the Lenders as a replacement for any Issuer who at
the time of such appointment is a Defaulting Lender.  For the avoidance of
doubt, any Lender (other than Bank of America, Wells Fargo and BTMU) approached
to become an issuer of Letters of Credit may elect or decline, in its sole
discretion, to become an issuer.  Notwithstanding the foregoing, JPMorgan Chase
Bank, N.A. shall be the Issuer with respect to those Existing Letters of Credit
identified on Part A of Schedule II.


“Issuer Documents” means with respect to any Letter of Credit, any Letter of
Credit Application and any other document, agreement and instrument entered into
by the applicable Issuer and the Borrower or in favor of the applicable Issuer
and relating to such Letter of Credit.


 
 
 11

--------------------------------------------------------------------------------

 


“KCPL GMO” means KCP&L Greater Missouri Operations Company, a Delaware
corporation.


“KCPL GMO Credit Agreement” means that certain Credit Agreement dated as of the
Closing Date among KCPL GMO, the financial institutions party thereto, Union
Bank and Wells Fargo, as syndication agents and Bank of America, N.A., as
administrative agent, as amended or modified from time to time.


“KCPL-GPE Re-Transfer” is defined in Section 2.6(c)(ii).


“KCPL-GPE Transfer” is defined in Section 2.6(c)(i).


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case as in effect from time to time.


“LC Collateral Accounts” is defined in Section 2.22(b).


“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns, and any other Person that
shall become a party hereto pursuant to an Assignment Agreement or a joinder
agreement provided in Section 2.6(b)(iv), and as the context requires, includes
the Swing Line Lender.


“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.17.


“Letter of Credit” means any standby letter of credit issued pursuant to Section
2.19 and any Existing Letter of Credit.


“Letter of Credit Application” is defined in Section 2.19(c).


“Letter of Credit Commitment” means, for each Issuer, the obligation of such
Issuer to issue Letters of Credit in an aggregate amount not exceeding the
amount set forth on Schedule I hereto or as set forth in any commitment
agreement entered into by any Lender appointed as an Issuer by the Borrower in
accordance with the terms hereof.


“Letter of Credit Fee” is defined in Section 2.19(d).


“Letter of Credit Fee Rate” means, at any time, the percentage rate per annum
applicable to Letter of Credit Fees at such time as set forth in the Pricing
Schedule.


 
 
 12

--------------------------------------------------------------------------------

 


“Letter of Credit Obligations” means, at any time, the sum, without duplication,
of (i) the aggregate undrawn stated amount of all outstanding Letters of Credit
at such time plus (ii) the aggregate unpaid amount of all Reimbursement
Obligations at such time.  For purposes of computing the amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.3.  For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.


“Letter of Credit Payment Date” is defined in Section 2.19(e).


“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$75,000,000 and (b) the Aggregate Commitments.  The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.


“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).


“Loan” means, with respect to a Lender, such Lender’s loans made pursuant to
Article II (or any conversion or continuation thereof), including the Swing Line
Loans.


“Loan Documents” means this Agreement, each Note, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.22,
each Letter of Credit, each Issuer Document, the Administrative Agent’s Fee
Letter and the Fee Letter.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition, or results of operations of the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Borrower to perform its
obligations under the Loan Documents or (iii) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Agents, the Lenders
or the Issuers thereunder.


“Material Indebtedness” is defined in Section 7.6.


“Modification” and “Modify” are defined in Section 2.19(a).


“Moody’s” means Moody’s Investors Service, Inc and any successor thereto.


 
 
 13

--------------------------------------------------------------------------------

 




“Multiemployer Plan” means “multiemployer plan” as defined in Section 3(37) of
ERISA to which the Borrower or any member of the Controlled Group is obligated
to make contributions.


“Non-Extending Lender” is defined in Section 2.21(b).


“Note” or “Notes” means the Revolving Notes and/or the Swing Line Note, as
applicable.


“Notice Date” is defined in Section 2.21(b).


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations and accrued and unpaid interest
thereon, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to any Lender, any Issuer,
either Agent or any indemnified party arising under any Loan Document, including
interest and fees after commencement of, by or against the Borrower of any
proceeding under any the federal bankruptcy laws or any comparable provisions of
any applicable state law naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies (other than Excluded
Taxes) arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.


“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(a) the aggregate principal amount of its Loans outstanding at such time, plus
(b) its Pro Rata Share of the Letter of Credit Obligations at such time, plus
(c) its Pro Rata Share of Swing Line Loans at such time.


“Participant” is defined in Section 12.1(d).


“Payment Date” means the last Business Day of each March, June, September and
December.


“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.


 
 
 14

--------------------------------------------------------------------------------

 


“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.


“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 or Section
430 of the Code as to which the Borrower or any member of the Controlled Group
may have any liability.


“Platform” is defined in Section 6.1.


“Pricing Schedule” means Schedule III attached hereto identified as such.


“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned or leased
by such Person.


“Pro Rata Share” means, with respect to any Lender on any date of determination,
the percentage which the amount of such Lender’s Commitment is of the Aggregate
Commitment (or, if the Commitments have terminated, which such Lender’s
Outstanding Credit Exposure is of the Aggregate Outstanding Credit Exposure) as
of such date, subject to adjustment as provided in Section 2.23.  For purposes
of determining liability for any indemnity obligation under Section 9.6(c), each
Lender’s Pro Rata Share shall be determined as of the date the applicable
Issuer, the Swing Line Lender or the Administrative Agent notifies the Lenders
of such indemnity obligation (or, if such notice is given after termination of
this Agreement, as of the date of such termination).


“Public Lender” is defined in Section 6.1.


“Register” is defined in Section 12.1(c).


“Regulation U” means Regulation U of the FRB as from time to time in effect and
any successor or other regulation or official interpretation of the FRB relating
to the extension of credit by banks for the purpose of purchasing or carrying
margin stocks applicable to member banks of the Federal Reserve System.


“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse (i) the Issuers
for amounts paid by the Issuers in respect of any one or more drawings under
Letters of Credit and/or (ii) the Lenders for amounts paid by the Lenders to
reimburse the Issuers pursuant to Section 2.19.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events


 
 
 15

--------------------------------------------------------------------------------

 


as to which the PBGC has by regulation waived the requirement of Section 4043(a)
of ERISA that it be notified within thirty (30) days of the occurrence of such
event; provided that a failure to meet the minimum funding standard of
Section 412 or Section 430 of the Code and of Section 302 of ERISA shall be a
Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.


“Required Lenders” means Lenders in the aggregate having more than fifty percent
(50%) of the Aggregate Commitment or, if the Aggregate Commitment has been
terminated, Lenders in the aggregate holding more than fifty percent (50%) of
the Aggregate Outstanding Credit Exposure.  The unfunded Commitments of, and the
outstanding Loans, Letter of Credit Obligations and participations therein held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.


“Revolving Note” is defined in Section 2.13(d).


“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc and any successor thereto.


“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.


“SEC” means the Securities and Exchange Commission or any other U.S. federal
governmental authority succeeding to any or all of the functions of the
Securities and Exchange Commission.


“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.


“Shareholders’ Equity” means, as of any date of determination for the Borrower
and its Consolidated Subsidiaries on a consolidated basis, shareholders’ equity
as of that date determined in accordance with GAAP.


“Significant Subsidiary” means, at any time, each Subsidiary which (a) as of the
date of determination, owns consolidated assets equal to or greater than fifteen
percent (15%) of the consolidated assets of the Borrower and its Subsidiaries or
(b) which had consolidated net income from continuing operations (excluding
extraordinary items) during the four (4) most recently ended fiscal quarters
equal to or greater than fifteen percent (15%) of Consolidated Net Income
(excluding extraordinary items) during such period.


“Single Employer Plan” means a Plan, other than a Multiemployer Plan, maintained
by the Borrower or any member of the Controlled Group for employees of the
Borrower or any member of the Controlled Group.


“Specified Information” is defined in Section 9.11(a).
 
 
 
 16

--------------------------------------------------------------------------------


 
“Subsidiary” of a Person means (a) any corporation more than fifty percent (50%)
of the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled; or (c) any other Person the operations and/or financial results of
which are required to be consolidated with those of such first Person in
accordance with GAAP.  Unless otherwise expressly stated, all references herein
to a “Subsidiary” shall mean a Subsidiary of the Borrower.


“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than fifteen percent (15%) of
the consolidated assets of the Borrower and its Consolidated Subsidiaries as
would be shown in the consolidated financial statements of the Borrower and its
Consolidated Subsidiaries as at the beginning of the twelve-month period ending
with the month in which such determination is made, or of the Consolidated Net
Income (excluding extraordinary items) of the Borrower and its Consolidated
Subsidiaries as reflected in the financial statements referred to above.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transaction, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” is defined in Section 2.20(a).


“Swing Line Note” is defined in Section 2.13(d).


“Swing Line Loan Notice” is defined in Section 2.20(b).


“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
 
 
17

--------------------------------------------------------------------------------




“Syndication Agents” means Union Bank and Wells Fargo, each in its capacity as
syndication agent hereunder, and not in its individual capacity as a Lender, and
any successor thereto.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic or tax retention lease, pursuant to which notwithstanding
the off-balance sheet treatment of the lease obligation the assets are deemed
owned by the lessee for U.S. federal income tax purposes, or (b) an agreement
for the use or possession of property creating obligations that do not appear on
the balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“’34 Act Reports” means the periodic reports of the Borrower filed with the SEC
on Forms 10-K, 10-Q and 8-K (or any successor forms thereto).


“Total Capitalization” means Total Indebtedness of the Borrower and its
Consolidated Subsidiaries plus the sum of (a) Shareholders’ Equity (without
giving effect to the application of ASC Topic 815) and (b) to the extent not
otherwise included in Total Indebtedness or Shareholders’ Equity, preferred and
preference stock and securities of the Borrower and its Subsidiaries included in
a consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
in accordance with GAAP.


“Total Indebtedness” means all Indebtedness of the Borrower and its Consolidated
Subsidiaries on a consolidated basis (and without duplication) but without
giving effect to the application of ASC Topic 860 with respect to transfers of
accounts receivable by the Borrower or one or more of its Subsidiaries to a
non-Subsidiary, excluding Indebtedness arising under Swap Contracts entered into
in the ordinary course of business to hedge bona fide transactions and business
risks and not for speculation.


“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.


“Union Bank” means Union Bank, N.A. in its individual capacity and its
successors.


“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.


“Unreimbursed Amount” is defined in Section 2.19(f).


“Wells Fargo” means Wells Fargo Bank, National Association in its individual
capacity and its successors.
 
 
 
 18

--------------------------------------------------------------------------------


 


“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which (except directors’ qualifying shares)
shall at the time be owned or controlled, directly or indirectly, by such Person
or one or more Wholly-Owned Subsidiaries of such Person, or by such Person and
one or more Wholly-Owned Subsidiaries of such Person, or (ii) any partnership,
limited liability company, association, joint venture or similar business
organization one hundred percent (100%) of the ownership interests having
ordinary voting power of which (except directors’ qualifying shares) shall at
the time be so owned or controlled.


1.2           Accounting Principles.


Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied; provided that if the Borrower notifies the Administrative
Agent that the Borrower wishes to amend any covenant in Article VI to eliminate
the effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend any covenant in Article VI for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.


1.3           Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.


1.4           Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).




ARTICLE II


THE CREDITS


2.1           Commitment.


From and including the date of this Agreement and prior to the Facility
Termination Date, subject to the terms and conditions set forth in this
Agreement, (a) each Lender severally


 
 
 19

--------------------------------------------------------------------------------

 


agrees to make Loans to the Borrower from time to time in amounts not to exceed
in the aggregate at any one time outstanding the amount of its Commitment, and
(b) each Issuer agrees to issue Letters of Credit for the account of the
Borrower from time to time in amounts not to exceed in the aggregate at any one
time outstanding the amount of its Letter of Credit Commitment  (and each Lender
severally agrees to participate in each such Letter of Credit as more fully set
forth in Section 2.19); provided (i) that the Aggregate Outstanding Credit
Exposure shall not at any time exceed the Aggregate Commitment; (ii) the
Outstanding Credit Exposure of any Lender shall not at any time exceed the
amount of such Lender’s Commitment; and (iii) the outstanding amount of Letter
of Credit Obligations shall not exceed the Letter of Credit Sublimit.  Subject
to the terms of this Agreement, the Borrower may borrow, repay and reborrow
Loans at any time prior to the Facility Termination Date.  The Commitments shall
expire on the Facility Termination Date.


2.2           Required Payments; Termination.


The Borrower shall (a) repay the principal amount of all Advances made to it on
the Facility Termination Date and (b) deposit into the LC Collateral Accounts on
the Facility Termination Date an amount in immediately available funds equal to
the aggregate stated amount of all Letters of Credit that will remain
outstanding after the Facility Termination Date.


2.3           Ratable Loans.


Each Advance hereunder shall consist of Loans made from the several Lenders
ratably in proportion to their respective Pro Rata Shares.


2.4           Types of Advances; Minimum Amount.


The Advances may be Floating Rate Advances or Eurodollar Advances, or a
combination thereof, selected by the Borrower in accordance with Sections 2.8
and 2.9.  Each Eurodollar Advance shall be in the amount of $5,000,000 or a
higher integral multiple of $1,000,000, and each Floating Rate Advance shall be
in the amount of $1,000,000 or an integral multiple thereof.


2.5           Commitment Fee.


The Borrower agrees to pay to the Administrative Agent for the account of each
Lender which is not a Defaulting Lender in accordance with its Pro Rata Share, a
commitment fee equal to the product of (i) the Commitment Fee Rate times (ii)
the actual daily amount by which the Aggregate Commitments exceed the sum of (x)
the outstanding principal amount of Loans (other than Swing Line Loans) and (y)
the outstanding amount of Letter of Credit Obligations, subject to adjustment as
provided in Section 2.23.  The Commitment Fee shall be due and payable quarterly
in arrears on each Payment Date, commencing with the first Payment Date to occur
after the Closing Date, and on the Facility Termination Date.  The Commitment
Fee shall be calculated quarterly in arrears.  For purposes of clarification,
Swing Line Loans shall not be considered outstanding for purposes of determining
the unused portion of the Aggregate Commitments.


 
 
 20

--------------------------------------------------------------------------------

 


2.6           Changes in Aggregate Commitment.


(a)           Optional Commitment Reductions.  The Borrower may at any time and
from time to time, without penalty, permanently reduce the Aggregate Commitment
in whole or in part ratably among the Lenders (according to their respective Pro
Rata Shares) in a minimum principal amount of $5,000,000 and integral multiples
of $1,000,000 in excess thereof, upon at least three (3) Business Days’ prior
written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction; provided that the amount of the Aggregate
Commitment may not be reduced below the Aggregate Outstanding Credit
Exposure.  All accrued commitment fees shall be payable on the effective date of
any termination of the obligations of the Lenders to make Loans hereunder.


(b)           Optional Increase of Commitments.  The Borrower may at any time
and from time to time, upon five (5) days’ prior written notice to the
Administrative Agent, increase the Commitments (but not the Letter of Credit
Sublimit or the Swing Line Sublimit) with additional Commitments from any
existing Lender with a Commitment or new Commitments from any other Person
selected by the Borrower and reasonably acceptable to the Administrative Agent,
the Swing Line Lender and the Issuers; provided that:


(i)           any such increase shall be in a minimum principal amount of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof;


(ii)           no Default or Unmatured Default shall exist and be continuing at
the time of any such increase;


(iii)           no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;


(iv)           (A) any new Lender shall join this Agreement by executing such
joinder documents required by the Administrative Agent and/or (B) any existing
Lender electing to increase its Commitment shall have executed a commitment
agreement reasonably satisfactory to the Administrative Agent;


(v)           as a condition precedent to such increase, the Borrower shall
deliver to the Administrative Agent (A) a certificate of each of the Borrower,
Great Plains and KCPL GMO dated as of the date of such increase (in sufficient
copies for each Lender) signed by an Authorized Officer of such Person
certifying and attaching the resolutions adopted by such Person approving or
consenting to such increase, and (B) a certificate of the Borrower certifying
that, before and after giving effect to such increase, (x) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the date of such increase, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and (y) no Default or Unmatured Default exists as of
such date; and


 
 21

--------------------------------------------------------------------------------

 




(vi)           after giving effect to the increase in the Commitments (but
without giving effect to any increase in the Commitments pursuant to Sections
2.6(c) or (d)), the Aggregate Commitment shall not be greater than EIGHT HUNDRED
MILLION DOLLARS ($800,000,000).


The Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase with the proceeds required to be advanced by any Lender
increasing its, or any Person providing a new, Commitment under this Section
(and pay any additional amounts required pursuant to Article III) to the extent
necessary to keep the outstanding Loans ratable with any revised Commitments
arising from any nonratable increase in the Commitments under this Section.


(c)           Transfer and Re-Transfer of the Commitments to Great Plains.  (i)
Subject to Section 4.2 of the Great Plains Credit Agreement, the Borrower and
Great Plains may, by joint election in a written notice to the Administrative
Agent (which shall promptly provide a copy of such notice to the Lenders) and
the “Administrative Agent” under the Great Plains Credit Agreement, transfer
from time to time up to TWO HUNDRED MILLION DOLLARS ($200,000,000) of the unused
Commitments to the Commitments (as such term is defined in the Great Plains
Credit Agreement) under the Great Plains Credit Agreement (any such reduction, a
“KCPL-GPE Transfer”).


(ii) Subject to Section 4.2, the Borrower and Great Plains may, by joint
election in a written notice to the Administrative Agent  (which shall promptly
provide a copy of such notice to the Lenders) and the “Administrative Agent”
under the Great Plains Credit Agreement, re-transfer from time to time any
portion (up to $200,000,000) of the unused Commitments (as such term is defined
in the Great Plains Credit Agreement) previously transferred from this Agreement
to the Great Plains Credit Agreement pursuant to subclause (c)(i) above back to
the Commitments hereunder (any such addition, a “KCPL-GPE Re-Transfer”).


(iii)           On the effective date of a KCPL-GPE Transfer, which shall be
specified in the notice delivered pursuant to Section 2.6(c)(i) and which shall
not be less than five (5) Business Days subsequent to the date of giving of such
notice, then subject to the satisfaction of the conditions precedent specified
in Section 4.2 of the Great Plains Credit Agreement, (i) the Commitments
hereunder shall be ratably decreased by the aggregate amount specified in such
notice and (ii) the aggregate amount of the “Commitments” under and as defined
in the Great Plains Credit Agreement shall be ratably increased by such
amount.  Such KCPL-GPE Transfer and the consequent decreases and increases shall
be irrevocable subject, however, to subsequent permissible KCPL-GPE Re-Transfers
in accordance with the terms hereof.


(iv)           On the effective date of a KCPL-GPE Re-Transfer, which shall be
specified in the notice delivered pursuant to Section 2.6(c)(ii) and which shall
not be less than five (5) Business Days subsequent to the date of giving of such
notice, then subject to the satisfaction of the conditions precedent specified
in Section 4.2, (i) the Commitments hereunder shall be ratably increased by the
aggregate amount specified in such notice and (ii) the aggregate amount of the
“Commitments” under and as defined in the Great Plains Credit Agreement shall be
ratably
 
 
 
 22

--------------------------------------------------------------------------------


 
decreased by such amount.  Such KCPL-GPE Re-Transfer and the consequent
decreases and increases shall be irrevocable, subject, however, to subsequent
permissible KCPL-GPE Transfers in accordance with the terms hereof.


(d)           Transfer and Re-Transfer of the “Commitments” of Great Plains to
the Borrower.  (i) Subject to Section 4.2, the Borrower and Great Plains may, by
joint election in a written notice to the Administrative Agent (which shall
promptly provide a copy of such notice to the Lenders) and the “Administrative
Agent” under the Great Plains Credit Agreement, transfer from time to time up to
TWO HUNDRED MILLION DOLLARS ($200,000,000) of the unused Commitments (as such
term is defined in the Great Plains Credit Agreement) under the Great Plains
Credit Agreement to the Commitments hereunder (any such addition, a “GPE-KCPL
Transfer”).


(ii)           Subject to Section 4.2 of the Great Plains Credit Agreement, the
Borrower and Great Plains may, by joint election in a written notice to the
Administrative Agent  (which shall promptly provide a copy of such notice to the
Lenders) and the “Administrative Agent” under the Great Plains Credit Agreement,
re-transfer from time to time any portion (up to $200,000,000) of the unused
Commitments previously transferred from the Great Plains Credit Agreement to
this Agreement pursuant to subclause (d)(i) above back to the Commitments (as
such term is defined in the Great Plains Credit Agreement) under the Great
Plains Credit Agreement (any such decrease, a “GPE-KCPL Re-Transfer”).


(iii)           On the effective date of a GPE-KCPL Transfer, which shall be
specified in the notice delivered pursuant to Section 2.6(d)(i) and which shall
not be less than five (5) Business Days subsequent to the date of giving of such
notice, then subject to (A) the satisfaction of the conditions precedent
specified in Section 4.2 and (B) if necessary in the reasonable discretion of
the Administrative Agent, receipt by the Administrative Agent of a certificate
of the Borrower dated as of the date of such GPE-KCPL Transfer (in sufficient
copies for each Lender) signed by an Authorized Officer of the Borrower
certifying and attaching the resolutions adopted by the Borrower approving or
consenting to borrowings up to at least the amount of the Commitments after
giving effect to such GPE-KCPL Transfer, (i) the Commitments hereunder shall be
ratably increased by the aggregate amount specified in such notice and (ii) the
aggregate amount of the “Commitments” under and as defined in the Great Plains
Credit Agreement shall be ratably decreased by such amount.  Such GPE-KCPL
Transfer and the consequent increases and decreases shall be irrevocable
subject, however, to subsequent permissible GPE-KCPL Re-Transfers in accordance
with the terms hereof.


(iv)           On the effective date of a GPE-KCPL Re-Transfer, which shall be
specified in the notice delivered pursuant to Section 2.6(d)(ii) and which shall
not be less than five (5) Business Days subsequent to the date of giving of such
notice, then subject to the satisfaction of the conditions precedent specified
in Section 4.2 of the Great Plains Credit Agreement, (i) the “Commitments” under
and as defined in the Great Plains Credit Agreement shall be ratably increased
by the aggregate amount specified in such notice and (ii) the aggregate amount
of the Commitments hereunder shall be ratably decreased by such amount.  Such
GPE-KCPL Re-Transfer and the consequent increases and decreases shall be
irrevocable, subject, however, to subsequent permissible GPE-KCPL Transfers in
accordance with the terms hereof.
 
 
 
 23

--------------------------------------------------------------------------------


 


Notwithstanding the foregoing, the parties acknowledge and agree that after
giving effect to any increase in the Commitments pursuant to any KCPL-GPE
Transfer or KCPL-GPE Re-Transfer contemplated in subclauses (i) and (ii) of
Section 2.6(c) and any GPE-KCPL Transfer or GPE-KCPL Re-Transfer contemplated in
subclauses (i) and (ii) of Section 2.6(d), (a) the aggregate Commitments
hereunder shall not exceed $800,000,000, (b) the aggregate Commitments under and
as defined in the Great Plains Credit Agreement shall not exceed $400,000,000
and (c) the aggregate commitments under this Agreement, the Great Plains Credit
Agreement and the KCPL GMO Credit Agreement shall not exceed $1,250,000,000;
provided, however, that after giving effect to such KCPL-GPE Transfers, KCPL-GPE
Re-Transfers, GPE-KCPL Transfers, GPE-KCPL Re-Transfers, Section 2.6(b) and
Section 2.6(b) of the Great Plains Credit Agreement, (x) the aggregate
Commitments hereunder shall not exceed $1,000,000,000, (y) the aggregate
Commitments under and as defined in the Great Plains Credit Agreement shall not
exceed $600,000,000 and (z) the aggregate commitments under this Agreement, the
Great Plains Credit Agreement and the KCPL GMO Credit Agreement shall not exceed
$1,850,000,000.


2.7           Optional Prepayments.


(a)           The Borrower may at any time and from time to time, in whole or in
part, prepay Floating Rate Advances upon one (1) Business Day’s prior written
notice to the Administrative Agent, without penalty or premium.  Each partial
prepayment of Floating Rate Advances shall be in an aggregate amount of
$1,000,000 or an integral multiple thereof.  Each such notice shall specify the
date and amount of such prepayment, and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided,
however, subject to Section 3.4, that a notice of prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
closing of a capital markets transaction, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified prepayment date) if such condition is not satisfied.


(b)           The Borrower may at any time and from time to time, in whole or in
part, prepay Eurodollar Advances (subject to the payment of any funding
indemnification amounts required by Section 3.4) upon three (3) Business Days’
prior written notice to the Administrative Agent, without penalty or
premium.  Each partial prepayment of Eurodollar Advances shall be in an
aggregate amount of $5,000,000 or a higher integral multiple of
$1,000,000.  Each such notice shall specify the date and amount of such
prepayment, and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, however, subject to Section
3.4, that a notice of prepayment may state that such notice is conditioned upon
the effectiveness of other credit facilities or the closing of a capital markets
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified prepayment date) if
such condition is not satisfied.  Any notice to prepay Eurodollar Advances shall
indicate the Interest Period for such Eurodollar Advances.


(c)           Subject to Section 2.23, all prepayments of Advances shall be
applied ratably to the Loans of the Lenders in accordance with their respective
Pro Rata Shares.


 
 
 24

--------------------------------------------------------------------------------

 


(d)           The Borrower may at any time and from time to time prepay Swing
Line Loans upon one (1) Business Day’s prior notice to the Swing Line Lender
(with a copy to the Administrative Agent), without penalty or premium; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding).  Each such notice shall specify the date and amount
of such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided, however, subject to
Section 3.4, that a notice of prepayment may state that such notice is
conditioned upon the effectiveness of other credit facilities or the closing of
a capital markets transaction, in which case such notice may b e revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
prepayment date) if such condition is not satisfied.


2.8           Method of Selecting Types and Interest Periods for New Advances.


The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to
time.  The Borrower shall give the Administrative Agent irrevocable notice (a
“Borrowing Notice”) not later than noon on the Borrowing Date of each Floating
Rate Advance and not later than noon three (3) Business Days before the
Borrowing Date for each Eurodollar Advance, specifying:


(i)           the Borrowing Date, which shall be a Business Day, of such
Advance,


(ii)           the aggregate amount of such Advance,


(iii)           the Type of Advance selected, and


(iv)           in the case of each Eurodollar Advance, the Interest Period
applicable thereto.


Not later than 1:00 p.m. on each Borrowing Date, each Lender shall make
available its Loan or Loans in funds immediately available to the Administrative
Agent at its address specified pursuant to Article XIII.  The Administrative
Agent will make the funds so received from the Lenders available to the Borrower
at the Administrative Agent’s aforesaid address.


2.9           Conversion and Continuation of Outstanding Advances.


Floating Rate Advances shall continue as Floating Rate Advances unless and until
such Floating Rate Advances are converted into Eurodollar Advances pursuant to
this Section 2.9 or are repaid in accordance with Section 2.7.  Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a


 
 
 25

--------------------------------------------------------------------------------

 


Eurodollar Advance for the same or another Interest Period.  Subject to the
terms of Section 2.4, the Borrower may elect from time to time to convert all or
any part of a Floating Rate Advance into a Eurodollar Advance.  The Borrower
shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Floating Rate Advance
into a Eurodollar Advance or continuation of a Eurodollar Advance not later than
11:00 a.m. at least three (3) Business Days prior to the date of the requested
conversion or continuation, specifying:


(i)           the requested date, which shall be a Business Day, of such
conversion or continuation,


(ii)           the aggregate amount and Type of the Advance which is to be
converted or continued, and


(iii)           the amount of such Advance which is to be converted into or
continued as a Eurodollar Advance and the duration of the Interest Period
applicable thereto.


2.10           Interest Rates.


Each Floating Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Advance is made or
is automatically converted from a Eurodollar Advance into a Floating Rate
Advance pursuant to Section 2.9, to but excluding the date it is paid or is
converted into a Eurodollar Advance pursuant to Section 2.9 hereof, at a rate
per annum equal to the Alternate Base Rate plus the Applicable Margin for such
day.  Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate.  Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the Eurodollar Rate plus the Applicable Margin based upon the
Borrower’s selections under Sections 2.8 and 2.9 and otherwise in accordance
with the terms hereof.  No Interest Period may end after the Facility
Termination Date.  Each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin for each day from
and including the date such Swing Line Loan is made to but excluding the date it
is paid. Changes in the rate of interest on that portion of any Swing Line Loan
will take effect simultaneously with each change in the Alternate Base Rate.


2.11           Rates Applicable After Default.


Notwithstanding anything to the contrary contained in Section 2.8 or 2.9, during
the continuance of a Default or Unmatured Default the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that no Advance may be made as, converted into or continued as a
Eurodollar Advance.  During the continuance of a Default the Required Lenders
may, at their option, by notice to the Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of
 
26

--------------------------------------------------------------------------------

 
the Lenders to changes in interest rates), declare that (i) each Eurodollar
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable to such Interest Period plus two percent (2%)
per annum, (ii) each Floating Rate Advance shall bear interest at a rate per
annum equal to the Alternate Base Rate in effect from time to time plus the
Applicable Margin plus two percent (2%) per annum, (iii) the Letter of Credit
Fee Rate shall be increased by two percent (2%) per annum and (iv) each Swing
Line Loan shall bear interest at a rate per annum equal to the Alternate Base
Rate in effect from time to time plus the Applicable Margin plus two percent
(2%) per annum; provided that, during the continuance of a Default under
Sections 7.7 or 7.8, the interest rates set forth in clauses (i), (ii) and (iv)
above and the increase in the Letter of Credit Fee Rate set forth in
clause (iii) above shall be applicable to all applicable Credit Extensions
without any election or action on the part of the Administrative Agent or any
Lender.

2.12           Method of Payment.


Except to the extent that any Tax is required to be withheld or deducted under
applicable Law, but subject to the provisions of Article III, all payments of
the Obligations hereunder shall be made, without setoff, deduction, or
counterclaim, in immediately available funds to the Administrative Agent at the
Administrative Agent’s Office on the date when due and shall be applied ratably
by the Administrative Agent among the Lenders in accordance with their
respective Pro Rata Shares.  Each payment delivered to the Administrative Agent
for the account of any Lender shall be delivered promptly by the Administrative
Agent to such Lender in the same type of funds that the Administrative Agent
received at the Administrative Agent’s Office from such Lender.


2.13           Noteless Agreement; Evidence of Indebtedness.


(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.


(b)           The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan (including any Swing Line Loan) made
hereunder, the Type thereof and the Interest Period with respect thereto, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder, (iii) the original stated
amount of each Letter of Credit and the amount of Letter of Credit Obligations
outstanding at any time and (iv) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.


(c)           The entries maintained in the accounts maintained pursuant to
clauses (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
 
 
 
 27

--------------------------------------------------------------------------------


 


(d)           Any Lender may request that its Loans be evidenced by a promissory
note substantially in the form of Exhibit D (a “Revolving Note”).  In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender.  Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after any assignment
pursuant to Section 12.1(b)) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 12.1(b),
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in clauses (a) and (b) above.  The Swing Line Loans shall be
evidenced by a promissory note substantially in the form of Exhibit E (the
“Swing Line Note”).


2.14           Telephonic Notices.


The Borrower hereby authorizes the Lenders and the Administrative Agent to
extend, convert or continue Advances, effect selections of Types of Advances and
to transfer funds based on telephonic notices made by any person or persons the
Administrative Agent or any Lender in good faith believes to be acting on behalf
of the Borrower.  The Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice signed by an
Authorized Officer.  If the written confirmation differs in any material respect
from the action taken by the Administrative Agent and the Lenders, the records
of the Administrative Agent and the Lenders shall govern absent manifest error.


2.15           Interest Payment Dates; Interest and Fee Basis.


Interest accrued on each Floating Rate Advance and each Swing Line Loan shall be
payable on each Payment Date, commencing with the first such date to occur after
the date hereof, and at maturity.  Interest accrued on each Eurodollar Advance
shall be payable on the last day of its applicable Interest Period, on any date
on which such Eurodollar Advance is prepaid, whether by acceleration or
otherwise, and at maturity.  Interest accrued on each Eurodollar Advance having
an Interest Period longer than three (3) months shall also be payable on the
last day of each three (3)-month interval during such Interest Period.  All
computations of interest for Floating Rate Loans and Swing Line Loans (including
Floating Rate Loans determined by reference to the Eurodollar Rate) shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed.  All other computations of interest and fees shall be calculated
for actual days elapsed on the basis of a 360-day year.  Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to 1:00 p.m. at the place of payment
(it being understood that the Administrative Agent shall be deemed to have
received a payment prior to 1:00 p.m. if (x) the Borrower has provided the
Administrative Agent with evidence satisfactory to the Administrative Agent that
the Borrower has initiated a wire transfer of such payment prior to such time
and (y) the Administrative Agent actually receives such payment on the same
Business Day on which such wire transfer was initiated).  If any payment of
principal of or interest on an Advance shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.
 
 
 
 28

--------------------------------------------------------------------------------


 
2.16           Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions.


Promptly after receipt thereof, the Administrative Agent will notify each Lender
of the contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it
hereunder.  The Administrative Agent will notify each Lender of the interest
rate applicable to each Eurodollar Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.  The Administrative Agent will also promptly notify each
Lender of any increase or reduction of the Aggregate Commitments pursuant to the
terms hereof.  The Administrative Agent will also promptly notify the Borrower
of the interest rate applicable to each Eurodollar Advance and Floating Rate
Advance promptly upon determination of such interest rates and will give the
Borrower prompt notice of each change in the Alternate Base Rate.


2.17           Lending Installations.


Each Lender may book its Loans at any Lending Installation selected by such
Lender and may change its Lending Installation from time to time.  All terms of
this Agreement shall apply to any such Lending Installation and the Loans and
any Notes issued hereunder shall be deemed held by each Lender for the benefit
of such Lending Installation.  Each Lender may, by written notice to the
Administrative Agent and the Borrower in accordance with Article XIII, designate
replacement or additional Lending Installations through which Loans will be made
by it and for whose account Loan payments are to be made; provided, however,
that such designation shall be permitted by applicable Laws and that such
designation shall not result in the imposition of increased costs or obligations
on the Borrower.


2.18           Non-Receipt of Funds by the Administrative Agent.


Unless a Lender notifies the Administrative Agent, prior to the proposed date of
any Eurodollar Advance (or, in the case of any Floating Rate Advance, prior to
noon on the date of such Advance), that such Lender will not make available to
the Administrative Agent such Lender’s share of such Advance, the Administrative
Agent may assume that such payment has been made.  Unless the Borrower notifies
the Administrative Agent, prior to the date on which it is scheduled to make a
payment to the Administrative Agent of principal, interest or fees for the
account of the Lenders, that it does not intend to make such payment, the
Administrative Agent may assume that such payment has been made.  The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of
 
 
 
 29

--------------------------------------------------------------------------------


 
payment by a Lender, the Federal Funds Rate for such day or (y) in the case of
payment by the Borrower, the interest rate applicable to the relevant Loan.


2.19           Letters of Credit.


(a)           Issuance.  Each Issuer hereby agrees, on the terms and conditions
set forth in this Agreement and in reliance upon the agreements of the Lenders
set forth in this Section 2.19, to issue Letters of Credit and to extend,
increase, decrease or otherwise modify Letters of Credit (“Modify,” and each
such action a “Modification”) in amounts not to exceed in the aggregate at any
one time outstanding the amount of its Letter of Credit Commitment from time to
time on any Business Day from and including the date of this Agreement and prior
to the Facility Termination Date upon the request of the Borrower; provided that
immediately after each such Letter of Credit is issued or Modified, (x) the
Aggregate Outstanding Credit Exposure shall not exceed the Aggregate Commitment
and (y) the outstanding amount of Letters of Credit Obligations shall not exceed
the Letter of Credit Sublimit.  No Letter of Credit shall have an expiry date
later than the date that is five (5) days prior to the scheduled Facility
Termination Date. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.


(b)           Participations.  Upon the issuance or Modification by any Issuer
of a Letter of Credit in accordance with this Section 2.19, such Issuer shall be
deemed, without further action by any Person, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any Person, to have unconditionally and irrevocably purchased
from such Issuer, a participation in such Letter of Credit (and each
Modification thereof) and the related Letter of Credit Obligations in proportion
to its Pro Rata Share.


(c)           Notice.  Subject to Section 2.19(a), the Borrower shall give the
applicable Issuer and the Administrative Agent notice prior to 11:00 a.m. at
least three (3) Business Days (or such lesser period of time as the
Administrative Agent and such Issuer may agree in their sole discretion) prior
to the proposed date of issuance or Modification of each Letter of Credit,
specifying, in form and detail reasonably satisfactory to the applicable Issuer,
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day) and the expiry date of such Letter of Credit; (B) the amount
thereof; (C) the name and address of the beneficiary thereof; (D) the documents
to be presented by such beneficiary in case of any drawing thereunder; (E) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (F) the purpose and nature of the requested Letter of
Credit; and (G) such other matters as the applicable Issuer may reasonably
require.  In the case of a request for a Modification of any outstanding Letter
of Credit, such notice shall specify in form and detail reasonably satisfactory
to the applicable Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the applicable
Issuer may reasonably require.  Upon receipt of such notice, the applicable
Issuer shall promptly notify the Administrative Agent, and the Administrative
Agent shall promptly notify each Lender, of the contents thereof and of the
amount of such Lender’s participation in such proposed Letter of Credit.  The
issuance or Modification by an Issuer of any Letter of Credit shall, in addition
to the


 
 
 30

--------------------------------------------------------------------------------

 


conditions precedent set forth in Article IV (the satisfaction of which such
Issuer shall have no duty to ascertain, it being understood, however, that such
Issuer shall not issue any Letter of Credit if it has received written notice
from the Borrower, the Administrative Agent or any Lender one (1) day prior to
the proposed date of issuance, that any such condition precedent has not been
satisfied), be subject to the conditions precedent that such Letter of Credit
shall be satisfactory to such Issuer and that an Authorized Officer of the
Borrower shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Letter of Credit as such
Issuer shall have reasonably requested (each a “Letter of Credit
Application”). Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment. In the event of any conflict between the terms of this Agreement
and the terms of any Letter of Credit Application, the terms of this Agreement
shall control.


(d)           Letter of Credit Fees.  Upon the issuance of each Letter of Credit
and until termination, cancellation or expiration of such Letter of Credit, the
Borrower agrees to pay to the Administrative Agent, for the account of the
Lenders ratably in accordance with their respective Pro Rata Shares, with
respect to such Letter of Credit, a letter of credit fee (the “Letter of Credit
Fee”) at a per annum rate equal to the Letter of Credit Fee Rate in effect from
time to time multiplied by the daily maximum amount available under such Letter
of Credit, such fee to be payable in arrears on each Payment Date, on the
Facility Termination Date and, if applicable, thereafter on demand; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable Issuer pursuant to this Section 2.19 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Pro Rata Shares allocable to such Letter
of Credit pursuant to Section 2.23(a)(iv), with the balance of such fee, if any,
payable to the applicable Issuer for its own account.  The Borrower shall also
pay to each Issuer for its own account (x) a fronting fee of 0.20% per annum on
the aggregate maximum stated amount for each Letter of Credit issued by such
Issuer and currently outstanding, with such fee to be payable in arrears on the
first Business Day following the end of each March, June, September and
December, and (y) documentary and processing charges in connection with the
issuance or Modification of and draws under Letters of Credit in accordance with
such Issuer’s standard schedule for such charges as in effect from time to time.


(e)           Administration; Reimbursement by Lenders.  Upon receipt from the
beneficiary of any Letter of Credit of any demand for payment under such Letter
of Credit, the applicable Issuer shall notify the Administrative Agent and the
Borrower and the Administrative Agent shall promptly notify each Lender of the
amount to be paid by such Issuer as a result of such demand and the proposed
payment date (the “Letter of Credit Payment Date”). After honoring any demand
for payment under any Letter of Credit, the applicable Issuer shall, upon the
request of the Borrower, send to the Borrower the beneficiary statement or an
accurate copy of such beneficiary statement pursuant to which the applicable
beneficiary requested payment.  The responsibility of any Issuer to the Borrower
and each Lender shall be only to determine that the documents delivered under
each Letter of Credit issued by such Issuer in connection with a demand for
payment are in conformity in all material respects with such Letter of
Credit.  Each
 
 
 
 31

--------------------------------------------------------------------------------


 
Issuer shall endeavor to exercise the same care in its issuance and
administration of Letters of Credit as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by such Issuer, each Lender shall
be unconditionally and irrevocably obligated, without regard to the occurrence
of any Default or any condition precedent whatsoever, to reimburse (and the
Administrative Agent may apply Cash Collateral for this purpose) such Issuer on
demand for (i) such Lender’s Pro Rata Share of the amount of each payment made
by such Issuer under each Letter of Credit to the extent such amount is not
reimbursed by the Borrower pursuant to Section 2.19(f) below, plus, without
limiting the other provisions of this Agreement, (ii) interest on the foregoing
amount, for each day from the date of the applicable payment by such Issuer to
the date on which such Issuer is reimbursed by such Lender for its Pro Rata
Share thereof, at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the applicable Issuer in accordance with banking
industry rules on interbank compensation, plus (iii) any administrative,
processing or similar fees customarily charged by the applicable Issuer in
connection with the foregoing.


(f)           Reimbursement by Borrower.  (i) The Borrower shall be irrevocably
and unconditionally obligated to reimburse each Issuer through the
Administrative Agent, for any amount to be paid by such Issuer upon any drawing
under any Letter of Credit without presentment, demand, protest or other
formalities of any kind, not later than (i) the applicable Letter of Credit
Payment Date, if the Borrower shall have received such notice on or prior to
11:00 a.m. on such Letter of Credit Payment Date or (ii) on the Business Day
immediately following the applicable Letter of Credit Payment Date, if the
Borrower shall have received such notice after 11:00 a.m. (either of such dates,
the “Honor Date”); provided that the Borrower shall not be precluded from
asserting any claim for direct (but not consequential) damages suffered by the
Borrower which the Borrower proves were caused by (i) the willful misconduct or
gross negligence of such Issuer in determining whether a request presented under
any Letter of Credit complied with the terms of such Letter of Credit or (ii)
such Issuer’s failure to pay under any Letter of Credit after the presentation
to it of a request strictly complying with the terms and conditions of such
Letter of Credit.  The Administrative Agent will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Letter of Credit, but only to the extent such Lender made
payment to the applicable Issuer in respect of such Letter of Credit pursuant to
Section 2.19(e).  If the Borrower fails to so reimburse any Issuer for any
amounts paid by any Issuer by such applicable time, the Administrative Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof.  In such event, the Borrower shall be deemed to
have requested a Floating Rate Advance to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount and, so long as no Unmatured Default or
Default has occurred and is continuing, such disbursement shall be deemed to
occur automatically without further act and without regard to the minimum and
multiples specified in ‎Section 2.4 for the principal amount of Floating Rate
Advance but subject to the conditions set forth in Section 4.2 (other than
delivery by the Borrower of a Borrowing Notice) and provided that, after giving
effect to such Floating Rate Advance, the Aggregate Outstanding Credit Exposure
shall not exceed the Aggregate Commitments.  To the extent that any amounts paid
by an Issuer are not reimbursed by the Borrower pursuant to the terms of this
Section 2.19(f), all such amounts shall bear interest, payable on demand, for
each day until paid


 
 
 32

--------------------------------------------------------------------------------

 


at a rate per annum equal to the sum of two percent (2%) plus the rate
applicable to Floating Rate Advances.  Any notice given by any Issuer or the
Administrative Agent pursuant to this Section 2.19(f)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.  Until each Lender funds its Floating Rate Loan to reimburse the
applicable Issuer for any amount drawn under any Letter of Credit, interest in
respect of such Lender’s Pro Rata Share of such amount shall be solely for the
account of such Issuer.  Each Lender shall upon any notice pursuant to this
Section 2.19(f) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable
Issuer at the Administrative Agent’s Office in an amount equal to its Pro Rata
Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent.  The Administrative Agent
shall remit the funds so received to the applicable Issuer.


(ii)           Each Lender’s obligation to make Floating Rate Loans to reimburse
an Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.19(f), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the applicable Issuer, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Floating Rate Loans is subject to the conditions set
forth in Section 4.2 (other than delivery by the Borrower of a Borrowing
Notice).


If any payment received by the Administrative Agent for the account of any
Issuer pursuant to Section 2.19(f) is required to be returned under any of the
circumstances described in Section 11.3 (including pursuant to any settlement
entered into by an Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of the applicable Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this paragraph shall survive the payment in
full of the Obligations and the termination of this Agreement.


(g)           Obligations Absolute. Except to the extent that any Tax is
required to be withheld or deducted under applicable Law, but subject to the
provisions of Article III, the Borrower’s obligations under this Section 2.19
shall be absolute, unconditional and irrevocable under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Borrower or any Subsidiary may have or have had against any Issuer, any Lender
or any beneficiary or transferee of a Letter of Credit.  The Borrower further
agrees with the Issuers and the Lenders that neither any Issuer nor any Lender
shall be responsible for, and the Borrower’s Reimbursement Obligation in respect
of any Letter of Credit shall not be affected by, among other things, (i) the
validity, enforceability or genuineness of documents or of any endorsements
thereon, even if such documents should in fact prove to be in any or all
respects invalid, fraudulent or forged or any statement therein untrue or
inaccurate, (ii) any dispute between or among the Borrower, any of its
Affiliates, the beneficiary of any Letter of Credit or any
 
 
 
 33

--------------------------------------------------------------------------------


 
financing institution or other party to whom any Letter of Credit may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Letter of Credit or any such
transferee, (iii) any payment by an Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, (iv) any payment made by an Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law or (v) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing, including
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, the Borrower or any Subsidiary. No Issuer shall be liable for
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Letter of
Credit other than, with respect to any Issuer, any such error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice resulting from the gross negligence or willful misconduct of such
Issuer.  The Borrower agrees that any action taken or omitted by any Issuer or
any Lender under or in connection with any Letter of Credit and the related
drafts and documents, if done without gross negligence or willful misconduct,
shall be binding upon the Borrower and shall not put any Issuer or any Lender
under any liability to the Borrower.  The Borrower shall promptly examine a copy
of each Letter of Credit and each amendment thereto that is delivered to it and,
in the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will immediately notify the applicable
Issuer.  The Borrower shall be conclusively deemed to have waived any such claim
against the applicable Issuer and its correspondents unless such notice is given
as aforesaid. Nothing in this Section 2.19(g) is intended to limit the right of
the Borrower to make a claim against any Issuer for damages as contemplated by
the proviso to the first sentence of Section 2.19(f).


(h)           Actions of the Issuers.  Each Issuer shall be entitled to rely,
and shall be fully protected in relying, upon any Letter of Credit, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such Issuer. Each
Lender and the Borrower agree that, in paying any drawing under a Letter of
Credit, the Issuers shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
such Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  Each Issuer shall be fully justified in failing or refusing to
take any action under this Agreement unless it shall first have received such
advice or concurrence of the Required Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  Notwithstanding any other
provision of this Section 2.19, each Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holder of a participation in any Letter of Credit issued
by such Issuer. The
 
 
 
 34

--------------------------------------------------------------------------------


 
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any of the Issuers shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.19(g) except, with respect to any Issuer, for any such matters that
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Person.  In furtherance and not in limitation of the foregoing, the Issuers
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuers shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.


(i)           Indemnification.  The Borrower agrees to indemnify and hold
harmless each Lender, each Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees, from and against any and
all claims and damages, losses, liabilities, costs or expenses which such Person
may incur (or which may be claimed against such Person by any other Person
whatsoever) by reason of or in connection with the issuance, execution and
delivery or transfer of or payment or failure to pay under any Letter of Credit
or any actual or proposed use of any Letter of Credit, including any claims,
damages, losses, liabilities, costs or expenses which any Issuer may incur by
reason of or in connection with (i) the failure of any other Lender to fulfill
or comply with its obligations to such Issuer hereunder (but nothing herein
contained shall affect any right the Borrower may have against any defaulting
Lender) or (ii) by reason of or on account of such Issuer issuing any Letter of
Credit which specifies that the term “Beneficiary” therein includes any
successor by operation of law of the named Beneficiary, but which Letter of
Credit does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to such Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Borrower shall not be required to indemnify any Person for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of any Issuer in
determining whether a request presented under any Letter of Credit issued by
such Issuer complied with the terms of such Letter of Credit or (y) any Issuer’s
failure to pay under any Letter of Credit issued by it after the presentation to
it of a request strictly complying with the terms and conditions of such Letter
of Credit.  Nothing in this Section 2.19(i) is intended to limit the obligations
of the Borrower under any other provision of this Agreement.


(j)           The Issuers’ Obligation to Issue Letters of Credit.  No Issuer
shall be under any obligation to issue any Letter of Credit if:
 
(i)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuer from
issuing such Letter of Credit, or any law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the issuance of letters of
 
 
 
 
 35

--------------------------------------------------------------------------------


 
 
credit generally or such Letter of Credit in particular or shall impose upon
such Issuer with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which such Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Issuer
any unreimbursed loss, cost or expense which was not applicable on the Closing
Date and which such Issuer in good faith reasonably deems material to it;
provided, however, that in the event a Lender participating in the Letters of
Credit is not affected by any such restriction, requirement or imposition, and
is able to issue such Letter of Credit and expressly agrees in its sole
discretion to issue such Letter of Credit, such Lender, subject to the consent
of the Administrative Agent, such consent not to be unreasonably withheld,
conditioned or delayed, shall be added as an Issuer pursuant to Section 2.19(n)
and shall issue such Letter of Credit and shall be deemed the Issuer with regard
to such Letter of Credit for all purposes of this Agreement;
 
 
(ii)           the issuance of such Letter of Credit would violate one or more
policies of such Issuer applicable to letters of credit generally;
 


(iii)           except as otherwise agreed by the Administrative Agent and the
applicable Issuer, such Letter of Credit is in an initial stated amount less
than $250,000;


(iv)           such Letter of Credit is to be denominated in a currency other
than Dollars;  or


(v)           any Lender is at that time a Defaulting Lender, unless each Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuers (in their sole discretion) with the Borrower or such
Lender to eliminate the Issuers’ actual or potential Fronting Exposure (after
giving effect to Section 2.23(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other Letter of Credit Obligations as to which the
Issuers have actual or potential Fronting Exposure, as it may elect in their
sole discretion.


(k)           Rights as a Lender.  In its capacity as a Lender, each Issuer
shall have the same rights and obligations as any other Lender.


(l)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the Issuers hereunder for any and all drawings under such
Letter of Credit.  The Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.


(m)           Applicability of ISP.  Unless otherwise expressly agreed by each
Issuer and the Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each Letter of Credit.
 
 
 
 36

--------------------------------------------------------------------------------


 


(n)           Replacement or Addition of Issuer.  Any Issuer may be replaced or
added at any time by written agreement among the Borrower, the Administrative
Agent (unless, in the case of the replacement of any Issuer, the successor
Issuer is a Lender and, if applicable, such agreement not to be unreasonably
withheld, conditioned or delayed) and the successor or additional Issuer, as
applicable; provided that such new Issuer shall be assigned all or a portion, as
applicable, of the Letter of Credit Commitment of another Issuer. The
Administrative Agent shall notify the Lenders of any such replacement or
addition, as applicable, of any Issuer.  Where any Issuer is replaced, at the
time such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for account of the replaced Issuer.  Furthermore, from and after
the effective date of such replacement, the successor Issuer, shall have all the
rights and obligations of the replaced Issuer under this Agreement with respect
to Letters of Credit to be issued thereafter.  References herein to the term
“Issuer” shall be deemed to refer to any successor or additional Issuer, as
applicable, or to any previous Issuer, or to any successor or additional Issuer,
as applicable, and all previous Issuers, as the context shall require.  After
the replacement of any Issuer hereunder, the replaced Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of an
Issuer under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.


2.20           Swing Line Loans.


(a)           Swing Line Facility.  From and including the date of this
Agreement and prior to the Facility Termination Date, subject to the terms and
conditions set forth in this Agreement, the Swing Line Lender, in reliance upon
the agreements of the other Lenders set forth in this Section 2.20, shall,
unless (i) any Lender at such time is a Defaulting Lender and (ii) the Swing
Line Lender has not entered into arrangements satisfactory to it with the
Borrower or such Defaulting Lender to eliminate the Swing Line Lender’s risk
with respect to such Defaulting Lender, in which case the Swing Line Lender may
in its discretion, make loans (each such loan, a “Swing Line Loan”) to the
Borrower in Dollars from time to time in an aggregate amount not to exceed at
any time outstanding the amount of the Swing Line Sublimit; provided, however,
that after giving effect to any Swing Line Loan, (i) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitments, and (ii) the
Outstanding Credit Exposure of any Lender (other than the Swing Line Lender)
shall not exceed such Lender’s Commitment, and provided, further, that the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow Swing Line Loans
under this Section 2.20, prepay Swing Line Loans under Section 2.7, and reborrow
Swing Line Loans under this Section 2.20.  Each Swing Line Loan shall bear
interest at the Alternate Base Rate plus the Applicable Margin. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to such Lender’s
Pro Rata Share times the amount of such Swing Line Loan.


(b)           Borrowing Procedures.  Each Swing Line Loan shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the requested borrowing date, and shall
 
 
 
 37

--------------------------------------------------------------------------------


 
specify (i) the amount to be borrowed, which shall be a minimum principal amount
of $500,000 and integral multiples of $100,000 in excess thereof, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written notice (the “Swing Line Loan
Notice”).  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Advance of Swing
Line Loans (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.20(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower by means of a credit to
the general deposit account of the Borrower with the Swing Line Lender or such
other account specified by the Borrower to the Swing Line Lender.


(c)           Refinancing of Swing Line Loans.


(i)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
requests and authorizes the Swing Line Lender to so request on its behalf), that
each Lender make a Floating Rate Loan in an amount equal to such Lender’s Pro
Rata Share of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Borrowing Notice for purposes hereof) and in accordance with the requirements of
Section 2.8 without regard to the minimum and multiples specified in Section 2.4
and provided that, after giving effect to such Advance, the Aggregate
Outstanding Credit Exposure shall not exceed the Aggregate Commitments.  The
Swing Line Lender shall furnish the Borrower with a copy of the applicable Loan
notice promptly after delivering such notice to the Administrative Agent.  Each
Lender shall make an amount equal to its Pro Rata Share of the amount specified
in such Loan notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Loan notice, whereupon, subject to Section
2.20(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Floating Rate Loan to the Borrower in such amount.  The Administrative
Agent shall remit the funds so received to the Swing Line Lender.


(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Advance of Loans in accordance with Section 2.20(c)(i), the request for
Floating Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent


 
 38

--------------------------------------------------------------------------------

 


for the account of the Swing Line Lender pursuant to Section 2.20(c)(i) shall be
deemed payment in respect of such participation.


(iii)           If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.20(c) by the
time specified in Section 2.20(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.


(iv)           Each Lender’s obligation to make Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.20(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or Unmatured Default, or (C) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Loans pursuant to this Section 2.20(c) is subject to the
conditions set forth in Section 4.2.  No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.


(d)           Repayment of Participations.


(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.


(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.3
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate.  The Administrative Agent will make such demand
upon the request of the Swing Line Lender.  The obligations of


 
 
 39

--------------------------------------------------------------------------------

 


the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.


(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Floating Rate Loans or risk participation
pursuant to this Section 2.20 to refinance such Lender’s Pro Rata Share of any
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swing Line Lender.


(f)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.


2.21           Extension of Facility Termination Date.


(a)           Request for Extension.  The Borrower may by written notice to the
Administrative Agent (who shall promptly notify the Lenders) given not more than
sixty (60) days and not less than forty-five (45) days prior to any anniversary
of the Closing Date, request that each Lender extend the Facility Termination
Date for an additional one (1) year from the then existing Facility Termination
Date; provided, that the Borrower shall only be permitted to exercise this
extension option two (2) times during the term of the Agreement.


(b)           Lenders Election to Extend.  Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than fifteen (15) days following the receipt of notice of such request
from the Administrative Agent (the “Notice Date”), advise the Administrative
Agent in writing whether or not such Lender agrees to such extension (and each
Lender that determines not to so extend its Facility Termination Date (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender.  The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.


(c)           Notification by Administrative Agent.  The Administrative Agent
shall notify the Borrower of each Lender’s determination under this Section
promptly and in any event no later than the date fifteen (15) days after the
Notice Date (or, if such date is not a Business Day, on the next preceding
Business Day).


(d)           Additional Commitment Lenders.  The Borrower shall have the right
on or before the applicable anniversary of the Closing Date to replace each
Non-Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 12.2, each of which Additional Commitment
Lenders shall have entered into an Assignment Agreement pursuant to which such
Additional Commitment Lender shall, undertake a Commitment (and, if any such
Additional Commitment Lender is already a Lender, its Commitment shall be in
addition to such Lender’s Commitment hereunder on such date) and shall be a
“Lender” for all purposes of this Agreement.
 
 
 
 40

--------------------------------------------------------------------------------


 
    (e)           Minimum Extension Requirement.  If all of the Lenders agree to
any such request for extension of the Facility Termination Date then the
Facility Termination for all Lenders shall be extended for the additional one
(1) year, as applicable.  If there exists any Non-Extending Lenders then the
Borrower shall (i) withdraw its extension request and the Facility Termination
Date will remain unchanged or (ii) provided that the Required Lenders (but for
the avoidance of doubt, not including any Additional Commitment Lenders) have
agreed to the extension request (such Lenders agreeing to such extension, the
“Approving Lenders”) no later than fifteen (15) days prior to such anniversary
of the Closing Date, then the Borrower may extend the Facility Termination Date
solely as to the Approving Lenders and the Additional Commitment Lenders with a
reduced amount of Aggregate Commitments during such extension period equal to
the aggregate Commitments of the Approving Lenders and the Additional Commitment
Lenders so long as the aggregate amount of the Commitments of the Approving
Lenders and the Additional Commitment Lenders equals or exceeds the Letter of
Credit Sublimit (as it may be amended as of the extension date with the consent
of such Approving Lenders and Additional Commitment Lenders); it being
understood that (A) the Facility Termination Date relating to any Non-Extending
Lenders not replaced by an Additional Commitment Lender shall not be extended
and the repayment of all obligations owed to them and the termination of their
Commitments shall occur on the already existing Facility Termination Date and
(B) the Facility Termination Date relating to the Approving Lenders and the
Additional Commitment Lenders shall be extended for an additional year, as
applicable.


(f)           Conditions to Effectiveness of Extensions.  Notwithstanding the
foregoing, any extension of the Facility Termination Date pursuant to this
Section shall not be effective with respect to any Lender unless:


(i)           on the date of such extension the conditions for a Credit
Extension provided in Section 4.2(a), Section 4.2(b) and Section 4.2(c) shall be
satisfied; and


(ii)           on any Facility Termination Date, the Borrower shall prepay any
Loans outstanding on such date (and pay any additional amounts required pursuant
to Section 3.4) to the extent necessary to keep outstanding Loans ratable with
any revised Pro Rata Shares of the respective Lenders effective as of such date.


2.22           Cash Collateral.


(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or any of the Issuers (i) if any Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
not been reimbursed by the Borrower on the Letter of Credit Payment Date or (ii)
if, as of the Facility Termination Date, any Letter of Credit Obligation for any
reason remains outstanding and partially or wholly drawn, the Borrower shall, in
each case, immediately Cash Collateralize the then outstanding amount of all
Letter of Credit Obligations.  At any time that there shall exist a Defaulting
Lender, immediately upon the request of the Administrative Agent, the Issuers or
the Swing Line Lender, the Borrower shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure, if any
(after giving effect to Section 2.23(a)(iv) and any Cash Collateral provided by
the Defaulting Lender).
 
 
 
 41

--------------------------------------------------------------------------------


 
(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at Bank of America (the “LC
Collateral Accounts”).  The Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the Issuers
and the Lenders (including the Swing Line Lender), and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.22(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon written demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.


(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.22 or
Sections 2.19, 2.20, 2.23 or 8.1 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific Letter of
Credit Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.


(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations, together with all
interest accrued thereon, shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 12.1(b)(v))) or (ii) the Administrative Agent’s good faith determination
that there exists excess Cash Collateral; provided, however, (x) that Cash
Collateral furnished by or on behalf of the Borrower shall not be released
during the continuance of an Unmatured Default or a Default, and (y) the Person
providing Cash Collateral and the Issuers or Swing Line Lender, as applicable,
may agree, in their sole discretion, that Cash Collateral shall not be released
but instead held to support future anticipated Fronting Exposure or other
obligations.


2.23           Defaulting Lenders.


(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 8.2.


 
 
 42

--------------------------------------------------------------------------------

 


(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender under the Loan Documents (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise, and including any amounts
made available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.1), shall be applied at such time or times as may be reasonably
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the Issuers or Swing Line Lender hereunder; third, if so
reasonably determined by the Administrative Agent or requested by the Issuers or
Swing Line Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swing Line Loan or Letter
of Credit; fourth, as the Borrower may request (so long as no Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so reasonably determined by the Administrative
Agent and the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
the Issuers or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuers or Swing Line Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or a
reimbursement of any payment on a Letter of Credit, in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or reimbursement of payment on a Letter of Credit were made at a time when the
conditions set forth in Section 4.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and such Letter of Credit reimbursements
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or such Letter of Credit reimbursements owed to,
that Defaulting Lender.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.23(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)           Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any commitment fee pursuant to Section 2.5 for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.19(d).


 
 
 43

--------------------------------------------------------------------------------

 


(iv)           Reallocation of Pro Rata Shares to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.19 and 2.20, the “Pro Rata Share” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the Outstanding
Credit Exposure of that Lender.


(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swing Line Lender and the Issuers agree in writing in their
reasonable discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Shares (without giving effect to Section 2.23(a)(iv)), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


ARTICLE III


YIELD PROTECTION; TAXES


3.1           Yield Protection.


If, on or after the date of this Agreement, the adoption of any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change which occurs
after the date of this Agreement in the interpretation or administration thereof
by any governmental or quasi-governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender, any applicable Lending Installation or any Issuer with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency imposed after the date of this
Agreement:


(i)           subjects any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any participation in a Letter of Credit
or any Eurodollar


 
 44

--------------------------------------------------------------------------------

 


Loan made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.5 and the imposition of, or any change in the rate of, any Excluded Tax), or


(ii)           imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender, any
applicable Lending Installation or any Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or


(iii)           imposes any other condition the result of which is to increase
the cost to any Lender, any applicable Lending Installation or any Issuer of
making, funding or maintaining its Eurodollar Loans or of issuing or
participating in Letters of Credit or reduces any amount receivable by any
Lender, any applicable Lending Installation or any Issuer in connection with its
Eurodollar Loans or Letters of Credit, or requires any Lender, any applicable
Lending Installation or any Issuer to make any payment calculated by reference
to the amount of Eurodollar Loans or Letters of Credit held or interest received
by it, by an amount deemed material by such Lender or such Issuer, as the case
may be,


and the result of any of the foregoing is to increase the cost to such Lender,
the applicable Lending Installation or such Issuer of making or maintaining its
Eurodollar Loans, Letters of Credit or Commitment or to reduce the return
received by such Lender, the applicable Lending Installation or such Issuer in
connection with such Eurodollar Loans, Letters of Credit or Commitment, then,
within fifteen (15) Business Days of written demand by such Lender or such
Issuer, the Borrower shall pay such Lender or such Issuer such additional amount
or amounts as will compensate such Lender or such Issuer for such increased cost
or reduction in amount received.


3.2           Changes in Capital Adequacy Regulations.


If a Lender or an Issuer determines the amount of capital required or expected
to be maintained by such Lender, any Lending Installation of such Lender, such
Issuer or any corporation controlling such Lender or such Issuer is increased as
a result of a Change, then, within thirty (30) days of written demand by such
Lender or such Issuer, the Borrower shall pay such Lender or such Issuer the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital which such Lender or such Issuer determines is
attributable to this Agreement, its Outstanding Credit Exposure or its
Commitment to make Loans or to issue or participate in Letters of Credit
hereunder (after taking into account such Lender’s policies as to capital
adequacy).  “Change” means (i) any change after the date of this Agreement in
(or in the interpretation of) the Risk-Based Capital Guidelines or (ii) any
adoption of or change in (or any change in the interpretation of) any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender, any Lending Installation, any Issuer or any
corporation controlling any Lender or any Issuer.  “Risk-Based Capital
Guidelines” means (x)


 
 
 45

--------------------------------------------------------------------------------

 


the risk-based capital guidelines in effect in the United States on the date of
this Agreement, including transition rules, and (y) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
implementing the July 1988 report of the Basle Committee on Banking
Regulation and Supervisory Practices Entitled “International Convergence of
Capital Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.


3.3           Availability of Types of Advances.


If (i) any Lender determines that maintenance of its Eurodollar Loans at a
suitable Lending Installation would violate any applicable law, rule,
regulation, or directive, whether or not having the force of law, enacted or
imposed after the date of this Agreement, (ii) the Required Lenders determine
that (a) deposits of a type and maturity appropriate to match fund Eurodollar
Advances are not available or (b) the interest rate applicable to a Type of
Advance does not accurately reflect the cost of making or maintaining such
Advance or (iii) the Administrative Agent determines that adequate and
reasonable means do not exist for determining the Eurodollar Base Rate, then the
Administrative Agent shall suspend the availability of the affected Type of
Advance and, in the case of clause (i), require any affected Eurodollar Advances
to be repaid or converted to Floating Rate Advances, subject to the payment of
any funding indemnification amounts required by Section 3.4.


3.4           Funding Indemnification.


If any conversion, prepayment or payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made, paid, continued or converted on the date or in the amount specified by the
Borrower for any reason other than default by the Lenders, the Borrower will,
within fifteen (15) Business Days of written demand by any Lender, indemnify
such Lender for any loss or cost incurred by it resulting therefrom, including
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurodollar Advance; provided that each such Lender shall have
delivered to the Borrower a certificate as to the amount of such loss or cost,
setting forth in reasonable detail the calculation thereof, which certificate
shall be conclusive in the absence of manifest error.


3.5           Taxes.


(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  (i) Any and all payments by or on account of any Obligation
of the Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
 
(ii)           If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and
 
 
 
 
 46

--------------------------------------------------------------------------------


 
withholding taxes, from any payment, then (A) the Borrower or the Administrative
Agent, as the case may be, shall withhold or make such deductions as are
determined by the Borrower or the Administrative Agent, as the case may be, to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Borrower or the Administrative Agent,
as the case may be, shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction of
Indemnified Taxes or Other Taxes been made.
 
(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.
 
(c)           Tax Indemnifications.  (i) Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section but
excluding Indemnified Taxes or Other Taxes paid by the Borrower to the
Administrative Agent pursuant to Section 3.5(a)(ii)(C)) withheld or deducted by
the Borrower or the Administrative Agent or paid by the Administrative Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  The Borrower shall also, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within ten (10) days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii) of this subsection.  A certificate as to the amount of
any such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within ten (10)
days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
Borrower or the Administrative Agent pursuant to subsection (e).  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this
 
 
 
 
 47

--------------------------------------------------------------------------------


 
clause (ii).  The agreements in this clause (ii) shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all other Obligations.
 
(d)           Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or the Administrative Agent to a Governmental Authority as provided in
this Section 3.5, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.
 
(e)           Status of Lenders; Tax Documentation. (i) Each Lender shall
deliver to the Borrower and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
 
(ii)           Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,
 
(A)           any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
 
(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
 
 
 
 
 48

--------------------------------------------------------------------------------


 
(I)           duly completed and executed originals of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party,
 
(II)           duly completed and executed originals of Internal Revenue Service
Form W-8ECI,
 
(III)           duly completed and executed originals of Internal Revenue
Service Form W-8IMY and all required supporting documentation,
 
(IV)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed and executed originals of  Internal Revenue Service Form
W-8BEN, or
 
(V)           duly completed and executed originals of any other form prescribed
by applicable Laws as a basis for claiming exemption from or a reduction in
United States Federal withholding tax together with such supplementary
documentation as may be prescribed by applicable Laws to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.
 
(iii)           Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its lending
office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for Taxes
from amounts payable to such Lender.
 
(iv)           Each Foreign Lender shall provide such documentation or
information prescribed by applicable Laws or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Foreign Lender is subject to withholding of tax under FATCA.
 
(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If the Administrative Agent or any Lender determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an


 
 49

--------------------------------------------------------------------------------

 
 


amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority.  This subsection shall not be
construed to require the Borrower, the Administrative Agent or any Lender to
make available its tax returns (or any other information relating to its Taxes
that it deems confidential) to the Borrower or any other Person.


3.6           Lender Statements; Survival of Indemnity.


To the extent reasonably possible and upon the request of the Borrower, each
Lender or Issuer shall designate an alternate Lending Installation to the extent
it would reduce any liability of the Borrower to such Lender or Issuer under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances
under Section 3.3, so long as such designation is not, in the judgment of such
Lender or Issuer, disadvantageous to such Lender or Issuer.  Each Lender or each
Issuer, as applicable, shall deliver a written statement of such Lender or such
Issuer to the Borrower (with a copy to the Administrative Agent) as to any
amount due under Section 3.1, 3.2, 3.4 or 3.5 and containing the other
information contemplated by such Sections.  Such written statement shall set
forth in reasonable detail the calculations upon which such Lender or such
Issuer determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error.  Determination of amounts payable
under such Sections in connection with a Eurodollar Loan shall be calculated as
though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not.  Unless otherwise provided herein, the amount specified in the
written statement of any Lender or any Issuer shall be payable on demand after
receipt by the Borrower of such written statement.  The obligations of the
Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the
Obligations and termination of this Agreement.




ARTICLE IV


CONDITIONS PRECEDENT


4.1           Initial Credit Extension.


This Agreement shall become effective upon and the obligation of the Lenders and
the Issuers to make the initial Credit Extension hereunder is subject to the
Administrative Agent’s receipt of (a) all fees required to be paid to the
Administrative Agent, the Arrangers and the Lenders on the date hereof
(including the reasonable fees and expenses of counsel to the Administrative
Agent for which reasonably detailed invoices have been presented on or prior to
 
 
 50

--------------------------------------------------------------------------------

 


the date hereof), (b) evidence that, prior to or concurrently with the
effectiveness of this Agreement, all obligations under the Existing Credit
Facility have been paid in full and all commitments to lend thereunder have been
terminated, and (c) all of the following, in form and substance satisfactory to
each Agent and each Lender, and in sufficient copies for each Lender:


(i)           Copies of the articles or certificate of incorporation of the
Borrower, together with all amendments, certified by the Secretary or an
Assistant Secretary of the Borrower, and a certificate of good standing,
certified by the appropriate governmental officer in its jurisdiction of
incorporation, as well as any other information that any Lender may request that
is required by Section 326 of the USA PATRIOT ACT or necessary for the
Administrative Agent or any Lender to verify the identity of the Borrower as
required by Section 326 of the USA PATRIOT ACT.


(ii)           Copies, certified by the Secretary or an Assistant Secretary of
the Borrower, of its by-laws and of its Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which the Borrower is a party.


(iii)           An incumbency certificate, executed by the Secretary or an
Assistant Secretary of the Borrower, which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers of the
Borrower authorized to sign the Loan Documents to which the Borrower is a party,
upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Borrower.


(iv)           A certificate, signed by an Authorized Officer of the Borrower,
stating that (A) on the date hereof, no Default or Unmatured Default has
occurred and is continuing and (B) the representations and warranties contained
in Article V are true and correct in all material respects as of the date
hereof.


(v)           A written opinion of the Borrower’s counsel, addressed to the
Administrative Agent and the Lenders in a form reasonably satisfactory to the
Administrative Agent and its counsel.


(vi)           Executed counterparts of this Agreement executed by the Borrower,
the Administrative Agent, each Issuer and each Lender.


(vii)           Any Revolving Notes requested by a Lender pursuant to
Section 2.13 payable to the order of each such requesting Lender and the Swing
Line Note.


(viii)           If the initial Credit Extension will be the issuance of a
Letter of Credit, a properly completed Letter of Credit Application.


(ix)           Evidence of the effectiveness of the Great Plains Credit
Agreement and the KCPL GMO Credit Agreement.
 
 
 51

--------------------------------------------------------------------------------

 


(x)           Written money transfer instructions, in substantially the form of
Exhibit C, addressed to the Administrative Agent and signed by an Authorized
Officer who has executed and delivered an incumbency certificate in accordance
with the terms hereof, together with such other related money transfer
authorizations as the Administrative Agent may have reasonably requested.


(xi)           Such other documents as any Lender or its counsel may have
reasonably requested.


4.2           Each Credit Extension.


The Lenders shall not be required to make any Credit Extension (other than a
Credit Extension that, after giving effect thereto and to the application of the
proceeds thereof, does not increase the aggregate amount of outstanding Credit
Extensions) or increase their Commitments pursuant to any KCPL-GPE Re-Transfer
or GPE-KCPL Transfer, unless on the date of such Credit Extension, KCPL-GPE
Re-Transfer or GPE-KCPL Transfer:


(a)           No Default or Unmatured Default exists or would result from such
Credit Extension.


(b)           The representations and warranties contained in Article V are true
and correct in all material respects as of the date of such Credit Extension
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date; provided that this clause (b) shall not apply to the representations and
warranties set forth in Section 5.5 (as it relates to clause (i) or (ii) of the
definition of “Material Adverse Effect”), clause (a) of the first sentence of
Section 5.7 and the second sentence of Section 5.7 with respect to any borrowing
hereunder which is not part of the Initial Credit Extension.


(c)           With respect to a Credit Extension, no authorization or approval
of any Governmental Authority, other than any such authorizations and approvals
as have already been obtained and remain in full force and effect, will be
required for the making of such Credit Extension.


Each delivery of a Borrowing Notice and each request for the issuance of a
Letter of Credit shall constitute a representation and warranty by the Borrower
that the conditions contained in Sections 4.2(a), (b) and (c) have been
satisfied.


 
 
 52

--------------------------------------------------------------------------------

 


ARTICLE V


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders that:


5.1           Existence and Standing.


Each of the Borrower and its Significant Subsidiaries (a) is a corporation,
partnership (in the case of Subsidiaries only) or limited liability company duly
and properly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and (b) has all
corporate power and authority and all governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted,
except where the failure to do so could not be reasonably expected to have a
Material Adverse Effect.


5.2           Authorization and Validity.


The Borrower has the requisite corporate power and authority and legal right to
execute and deliver the Loan Documents and to perform its obligations
thereunder.  The execution and delivery by the Borrower of the Loan Documents
and the performance of its obligations thereunder have been duly authorized by
all necessary corporate action, and the Loan Documents constitute legal, valid
and binding obligations of the Borrower enforceable against the Borrower in
accordance with their terms, except as enforceability may be limited by
bankruptcy, moratorium, reorganization or similar laws affecting the enforcement
of creditors’ rights generally and by general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or law).


5.3           No Conflict; Government Consent.


Neither the execution and delivery by the Borrower of the Loan Documents, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof will (a) violate (i) in any material respect any law,
statute, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower, (ii) the Borrower’s certificate of incorporation or
by-laws or (iii) the provisions of any indenture, instrument or agreement to
which the Borrower is a party or is subject, or by which it, or its Property, is
bound, except to the extent any such violation could not reasonably be expected
to have a Material Adverse Effect (b) conflict with or constitute a default
under any such indenture, instrument or other agreement in a manner which could
reasonably be expected to have a Material Adverse Effect, or (c) result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower pursuant to the terms of any such indenture, instrument or other
agreement.  No order, consent, adjudication, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower, is required to
be obtained by the Borrower in connection with the execution and delivery of the
Loan Documents, the borrowings under this Agreement, the payment and performance
by the
 
 
 53

--------------------------------------------------------------------------------

 


Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents excepting, however, (a) ’34 Act
Reports due after the date hereof disclosing the Loan Documents and related
information as required pursuant to applicable ’34 Act Report filing
requirements, and (b) Borrower’s short-term borrowing authorization pursuant to
the Federal Power Act, as in effect from time to time; provided that the
Borrower has such short-term borrowing authorization pursuant to the Federal
Power Act at the date of this Agreement and through December 15, 2010.


5.4           Financial Statements.


The December 31, 2009 and June 30, 2010 consolidated financial statements of the
Borrower and its Subsidiaries heretofore delivered to the Lenders were prepared
in accordance with GAAP and fairly present the consolidated financial condition
and results of operations of the Borrower and its Subsidiaries at such dates and
the consolidated results of their operations for the periods then ended subject,
in the case of the June 30, 2010 financial statements, to normal year-end
adjustments.


5.5           Material Adverse Change.


Since December 31, 2009 and except as disclosed in the Borrower’s ’34 Act
Reports, there has been no change in the business, Property, financial condition
or results of operations of the Borrower and its Subsidiaries, taken as a whole,
which could reasonably be expected to have a Material Adverse Effect.


5.6           Taxes.


The Borrower and its Significant Subsidiaries have filed all United States
federal income tax returns and all other material tax returns which are required
to be filed by them and have paid all taxes due and payable pursuant to said
returns or pursuant to any assessment received by the Borrower or any of its
Significant Subsidiaries, except such taxes, if any, as are being contested in
good faith and as to which adequate reserves have been provided in accordance
with GAAP and as to which no Lien exists or except to the extent that the
failure to pay any such tax, or to file any such tax return, could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  No tax liens have been filed and no material claims are being
asserted against the Borrower or any Significant Subsidiary with respect to any
such taxes except to the extent that such tax liens or claims could not
reasonably be expected to have a Material Adverse Effect.


5.7           Litigation; etc.


Except as disclosed in the Borrower’s ‘34 Act Reports, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries in which there is a reasonable possibility
of an adverse decision and which (a) could reasonably be expected to have a
Material Adverse Effect or (b) seeks to prevent, enjoin or delay the making of
any Credit Extension.  Other than any liability incident to any litigation,
arbitration or proceeding which
 
 
 54

--------------------------------------------------------------------------------

 


could not reasonably be expected to have a Material Adverse Effect, the Borrower
has no material contingent obligations not provided for or disclosed in the
financial statements referred to in Section 5.4.


5.8           ERISA.


The Borrower and each other member of the Controlled Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Code with respect to each Plan, except to the extent
that noncompliance, individually or in the aggregate, has not resulted in and
could not reasonably be expected to result in a Material Adverse
Effect.  Neither the Borrower nor any other member of the Controlled Group has
(i) failed to make any required contribution or payment to any Plan or
Multiemployer Plan, or made any amendment to any Plan which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security under ERISA or the Code or (ii) incurred any liability under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.


5.9           Accuracy of Information.


No information, exhibit or report furnished by the Borrower or any of its
Subsidiaries to the Administrative Agent, any Issuer or any Lender in connection
with the negotiation of, or compliance with, the Loan Documents contained, as of
the date of delivery thereof and taken as a whole, any untrue statement of a
material fact or, when considered together with all reports filed with the SEC
and furnished or deemed furnished pursuant to the terms hereof, omitted to state
any material fact necessary to make the statements contained therein, in light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, forecasts and other
forward-looking information, the Borrower represents only that such information
was prepared in good faith based upon assumptions and estimates developed by
management of the Borrower in good faith and believed to be reasonable at the
time (it being understood that such information is not a guarantee of future
performance and that actual results during the period or periods covered by such
information may materially differ from the projected results therein).


5.10           Regulation U.


The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock (as
defined in Regulation U), or extending credit for the purpose of purchasing or
carrying margin stock.  Margin stock constitutes less than twenty-five percent
(25%) of the value of those assets of the Borrower and its Subsidiaries which
are subject to any limitation on sale, pledge or other restriction hereunder.


5.11           Material Agreements.


Neither the Borrower nor any Subsidiary is a party to any agreement or
instrument or subject to any charter or other corporate restriction which is
reasonably likely to have a Material Adverse Effect.  Neither the Borrower nor
any Subsidiary is in default in the performance,
 
 
 
 55

--------------------------------------------------------------------------------


 
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect.


5.12           Compliance With Laws.


The Borrower and its Subsidiaries have complied with all applicable statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof having jurisdiction over the
conduct of their respective businesses or the ownership of their respective
Property except for any failure to comply with any of the foregoing which could
not reasonably be expected to have a Material Adverse Effect.


5.13           Ownership of Properties.


On the date of this Agreement, the Borrower and its Significant Subsidiaries
have good title, free of all Liens other than those permitted by Section 6.12,
to all of the Property and assets reflected as owned by the Borrower and its
Significant Subsidiaries in the Borrower’s most recent consolidated financial
statements provided to the Administrative Agent.


5.14           Plan Assets; Prohibited Transactions.


To the Borrower’s knowledge, (i) the Borrower is not an entity deemed to hold
“plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of another entity’s
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and (ii) neither the execution of this Agreement nor the making of Loans
hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.


5.15           Environmental Matters.


Except as set forth in the Borrower’s ‘34 Act Reports, there are no known risks
and liabilities accruing to the Borrower or any of its Subsidiaries due to
Environmental Laws that could reasonably be expected to have a Material Adverse
Effect.


5.16           Investment Company Act.


Neither the Borrower nor any Subsidiary is or is required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.


5.17           Pari Passu Indebtedness.


The Indebtedness under the Loan Documents ranks at least pari passu with all
other unsecured Indebtedness of the Borrower.


 
 
 56

--------------------------------------------------------------------------------

 


5.18           Solvency.


As of the date hereof and after giving effect to the consummation of the
transactions contemplated by the Loan Documents, the Borrower and each
Significant Subsidiary is solvent.  For purposes of the preceding sentence,
solvent means (a) the fair saleable value (on a going concern basis) of the
Borrower’s assets or a Significant Subsidiary’s assets, as applicable, exceed
its liabilities, contingent or otherwise, fairly valued, (b) such Person will be
able to pay its debts as they become due and (c) such Person will not be left
with unreasonably small capital as is necessary to satisfy all of its current
and reasonably anticipated obligations giving due consideration to the
prevailing practice in the industry in which such Person is engaged.  In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.  The Borrower
is not entering into the Loan Documents with the actual intent to hinder, delay
or defraud its current or future creditors, nor does the Borrower intend to or
believe that it will incur, as a result of entering into this Agreement and the
other Loan Documents, debts beyond its ability to repay.


5.19           No Defaults.


No Unmatured Default or Default has occurred and is continuing.




ARTICLE VI


COVENANTS


During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:


6.1           Financial Reporting and Notices.


The Borrower will maintain, for itself and each Subsidiary, a system of
accounting established and administered in accordance with generally accepted
accounting principles, and (subject to the penultimate paragraph of this Section
6.1) furnish to the Administrative Agent for distribution to the Lenders:


(a)           Within ninety (90) days after the close of each of its fiscal
years, an unqualified audit report certified by an independent registered public
accounting firm which is a member of the “Big Four,” prepared in accordance with
GAAP on a consolidated basis for itself and its Consolidated Subsidiaries,
including balance sheets as of the end of such period and related statements of
income, common shareholders’ equity and cash flows, accompanied by any
management letter prepared by said accountants.


(b)           Within forty-five (45) days after the close of the first three (3)
quarterly periods of each of its fiscal years, for itself and its Consolidated
Subsidiaries, either (i)


 
 
 57

--------------------------------------------------------------------------------

 


consolidated and consolidating unaudited balance sheets as at the close of each
such period and consolidated and consolidating profit and loss and
reconciliation of surplus statements and a statement of cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by its Chief Accounting Officer or Chief Financial Officer or (ii) if
the Borrower is then a “registrant” within the meaning of Rule 1-01 of
Regulation S-X of the SEC and required to file a report on Form 10-Q with the
SEC, a copy of the Borrower’s report on Form 10-Q for such quarterly period.


(c)           Together with the financial statements required under
Sections 6.1(a) and (b), a compliance certificate in substantially the form of
Exhibit A signed by its Chief Accounting Officer or Chief Financial Officer
setting forth calculations of the financial covenants contained in Article VI
and stating that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof.


(d)           As soon as possible and in any event within thirty (30) days after
the Borrower or any member of the Controlled Group knows that any Reportable
Event has occurred with respect to any Plan that could reasonably be expected to
result in liability in an aggregate amount in excess of $50,000,000, a
statement, signed by the Chief Accounting Officer or Chief Financial Officer of
the Borrower, describing said Reportable Event and the action which the Borrower
or member of the Controlled Group proposes to take with respect thereto.


(e)           Promptly after receipt of notice by the Borrower or any member of
the Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan, a copy of such notice.


(f)           Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished.


(g)           Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Borrower files with the SEC.


(h)           Promptly after the public announcement of, or promptly after
receiving a written notice of, any change (whether an increase or decrease) by
Moody’s or S&P in the senior unsecured debt rating of the Borrower.


(i)           Such other information (including non-financial information) as
the Administrative Agent or any Lender may from time to time reasonably request.


The statements and reports required to be furnished by the Borrower pursuant to
clauses (a), (b), (f) and (g) above shall be deemed furnished for such purpose
upon becoming publicly available on the SEC’s EDGAR web page.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or BAS
will make available to the Lenders and Issuers materials and/or information
provided by or on behalf of the


 
 
 58

--------------------------------------------------------------------------------

 


Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar restricted access electronic system
(the “Platform”) and (b) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrower or its securities) (each, a “Public Lender”).  The
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Agents, the Arrangers, the
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Specified
Information, they shall be treated as set forth in Section 9.11(a)); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and BAS shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”  Notwithstanding the foregoing, the Borrower
shall be under no obligation to mark any Borrower Materials “PUBLIC.”


6.2           Permits, Etc.


The Borrower will, and will cause each Significant Subsidiary to, take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent failure to do so could not reasonably be expected to have a
Material Adverse Effect; and preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.


6.3           Use of Proceeds.


The Borrower will use the proceeds of the Credit Extensions (i) to repay the
Existing Credit Facility and (ii) for general corporate purposes, including the
refinancing of any commercial paper program of the Borrower and its Subsidiaries
and use for working capital, capital expenditures and other lawful purposes of
the Borrower and its Subsidiaries.  The Borrower will not use any of the
proceeds of the Credit Extensions to purchase or carry any margin stock (as
defined in Regulation U) or to extend credit for the purpose of purchasing or
carrying margin stock; provided that the Borrower may repurchase its own stock
(or components thereof) so long as such stock is not reissued.  The Borrower
will not permit margin stock to constitute twenty-five percent (25%) or more of
the value of those assets of the Borrower and its Subsidiaries which are subject
to any limitation on sale, pledge or other restriction hereunder.


6.4           Notice of Default.


The Borrower will give prompt notice in writing to the Administrative Agent and
the Lenders of the occurrence of any Default or Unmatured Default and of any
other development, financial or otherwise, which could reasonably be expected to
have a Material Adverse Effect.


 
 59

--------------------------------------------------------------------------------

 




6.5           Conduct of Business.


Except as otherwise permitted under this Agreement, the Borrower will, and will
cause each Significant Subsidiary to, carry on and conduct its business in
substantially the same manner and in substantially the same general fields of
enterprise as it is presently conducted and do all things necessary to remain
duly incorporated or organized, validly existing and (to the extent such concept
applies to such entity) in good standing as a domestic corporation, partnership
or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, and except to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect, keep in full
force and effect its respective rights, privileges and franchises necessary or
desirable in the normal conduct of business; provided, however, that nothing in
this Section 6.5 shall prohibit the termination of the corporate existence of a
Subsidiary of the Borrower or a component of its business if the Borrower
determines in good faith that such termination is in the best interest of the
Borrower and is not materially disadvantageous to the Lenders.


6.6           Taxes.


The Borrower will, and will cause each Significant Subsidiary to, timely file
United States federal and applicable foreign, state and local tax returns
required by law and pay when due all taxes, assessments and governmental charges
and levies upon it or its income, profits or Property, except those which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves have been set aside in accordance with GAAP.


6.7           Insurance.


The Borrower will, and will cause each Significant Subsidiary to, maintain
(either in such Borrower’s name or in such Significant Subsidiary’s own name)
with financially sound and reputable insurance companies that are not Affiliates
of the Borrower or its Subsidiaries (other than any captive insurance company)
insurance on all their respective Properties and business against loss or damage
of the kinds customarily insured against by Persons engaged in the same or
similar business, of such types and in such amounts as are customarily carried
under similar circumstances by such other Persons, and the Borrower will furnish
to the Lenders upon request by the Administrative Agent, full information
presented in reasonable detail as to the insurance carried.  Such insurance may
be subject to co-insurance, deductibility or similar clauses which, in effect,
result in self-insurance of certain losses; provided that such self-insurance is
in accord with the customary industry practices for Persons in the same or
similar businesses and adequate insurance reserves are maintained in connection
with such self-insurance to the extent required by GAAP.


6.8           Compliance with Laws.


The Borrower will, and will cause each Significant Subsidiary to, comply with
all laws (including, without limitation, Environmental Laws), rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the necessity of


 
 
 60

--------------------------------------------------------------------------------

 


compliance therewith is contested in good faith by appropriate proceedings or
except where the failure to comply could not reasonably be expected to have a
Material Adverse Effect.


6.9           Maintenance of Properties; Books of Record.


The Borrower will, and will cause each Significant Subsidiary to, (i) do all
things necessary to maintain, preserve, protect and keep its material Property
in good repair, working order and condition, ordinary wear and tear excepted,
and make all necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times and (ii) keep proper books of record and account, in which full and
correct entries shall be made of all material financial transactions and the
assets and business of the Borrower and each Significant Subsidiary in
accordance with GAAP; provided that nothing in this Section 6.9 shall prevent
the Borrower or any Significant Subsidiary from selling, abandoning, disposing
of, or otherwise discontinuing the operation or maintenance of any of its
Property (including the Capital Stock of any Subsidiary that is not a
Significant Subsidiary) or equipment the retention of which in the good faith
judgment of the Borrower or such Significant Subsidiary is inadvisable or
unnecessary to the Borrower and its Subsidiaries, taken as a whole, or the
failure to could not reasonably be expected to have a Material Adverse Effect.


6.10           Inspection.


The Borrower will, and if a Default or Unmatured Default exists, will cause each
Significant Subsidiary to, permit the Administrative Agent and the Lenders, by
their respective representatives and agents designated by the Required Lenders,
upon not less than five (5) Business Days notice, to inspect any of the
Property, books and financial records of such Person, to examine and make copies
of the books of accounts and other financial records of such Person, and to
discuss the affairs, finances and accounts of such Person with, and to be
advised as to the same by, such Person’s officers at such reasonable times and
intervals as the Administrative Agent or any Lender may designate, subject,
however, in all cases to the imposition of such conditions as the Borrower and
such Significant Subsidiaries shall deem necessary based on reasonable
considerations of safety and security; provided, however, that neither the
Borrower nor any of its Significant Subsidiaries shall be required to disclose
to the Administrative Agent, and any Lender, or any representatives thereof any
information which is the subject of attorney-client privilege or attorney
work-product privilege properly asserted by the applicable Person to prevent the
loss of such privilege in connection with such information or which is prevented
from disclosure pursuant to a confidentiality agreement with third
parties.  After the occurrence and during the continuance of a Default, any such
inspection shall be at the Borrower’s expense; at all other times, the Borrower
shall not be liable to pay the expenses of the Administrative Agent or any
Lender in connection with such inspections.


6.11           Consolidations, Mergers and Sale of Assets.


The Borrower will not, nor will it permit any Significant Subsidiary to, sell,
lease, transfer, or otherwise dispose of all or substantially all of its assets
(whether by a single transaction or a number of related transactions and whether
at one time or over a period of time) or consolidate with or merge into any
Person or permit any Person to merge into it, except


 
 
 61

--------------------------------------------------------------------------------

 




(a)           (i) A Wholly-Owned Subsidiary may be merged into the Borrower, and
(ii) the Borrower may be merged into Great Plains provided that Great Plains
shall expressly assume, in a writing reasonably satisfactory to the
Administrative Agent, the due and punctual payment of the Obligations and the
due and punctual performance of and compliance with all of the terms of this
Agreement and the other Loan Documents to be performed or complied with by the
Borrower.


(b)           Any Significant Subsidiary may sell all or substantially all of
its assets to, or consolidate or merge into, another Significant Subsidiary;
provided that, immediately before and after such merger, consolidation or sale,
no Default or Unmatured Default shall exist.


(c)           the Borrower may sell or transfer accounts receivable, pursuant to
one or more securitization transactions.


(d)           The Borrower may sell all or substantially all of its assets to,
or consolidate with or merge into, any other Person, or permit another Person to
merge into it; provided that (i) the surviving Person, if such surviving Person
is not the Borrower, or the transferee Person in the case of a sale of all or
substantially all of the Borrower’s assets (A) shall be a Person organized and
existing under the laws of the United States of America or a state thereof or
the District of Columbia, (B) shall expressly assume, in a writing reasonably
satisfactory to the Administrative Agent, the due and punctual payment of the
Obligations and the due and punctual performance of and compliance with all of
the terms of this Agreement and the other Loan Documents to be performed or
complied with by the Borrower and (C) shall deliver all documents required to be
delivered pursuant to Sections 4.1(c)(i), (c)(ii), (c)(iii), (c)(v) and (c)(ix),
(ii) immediately before and after such merger, consolidation or sale, there
shall not exist any Default or Unmatured Default and (iii) the surviving Person
of such merger or consolidation, or the transferee Person of the assets of the
Borrower, as applicable, has, both immediately before and after such merger,
consolidation or sale, a Moody’s Rating of Baa3 or better or an S&P Rating of
BBB - or better.


Notwithstanding the foregoing, the Borrower and its Consolidated Subsidiaries
will not convey, transfer, lease or otherwise dispose of (whether in one
transaction or a series of transactions, but excluding (i) sales of inventory in
the ordinary course of business, (ii) transactions permitted by clauses (a)
through (d) above, (iii) transfers by the Borrower of assets related to, or
ownership interests in, Iatan 2 to co-owners of Iatan 2 pursuant to the
co-ownership, co-operating or other similar agreements of the co-owners of Iatan
2 and (iv) sales of the capital stock or assets of KLT Gas Inc. and Subsidiaries
thereof) in the aggregate within any twelve (12)-month period, more than twenty
percent (20%) of the aggregate book value of the assets of the Borrower and its
Consolidated Subsidiaries as calculated as of the end of the most recent fiscal
quarter.


 
 
 62

--------------------------------------------------------------------------------

 


6.12           Liens.


The Borrower will not, nor will it permit any Significant Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Borrower or
any of its Significant Subsidiaries, except:


(a)           Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.


(b)           Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’ and landlords’ liens and other similar liens arising in the ordinary
course of business which secure payment of obligations not more than sixty (60)
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books.


(c)           Liens arising out of pledges or deposits in the ordinary course of
business under worker’s compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation, other than any Lien imposed under ERISA.


(d)           Liens incidental to the normal conduct of the Borrower or any
Significant Subsidiary or the ownership or leasing of its Property or the
conduct of the ordinary course of its business, including (i) zoning
restrictions, easements, building restrictions, rights of way, reservations,
restrictions on the use of real property and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character and which are not substantial in amount and do
not in any material way affect the marketability of the same, (ii) rights of
lessees and lessors under leases, (iii) rights of collecting banks having rights
of setoff, revocation, refund or chargeback with respect to money or instruments
of the Borrower or any Significant Subsidiary on deposit with or in the
possession of such banks, (iv) Liens or deposits to secure the performance of
statutory obligations, tenders, bids, contracts, leases, progress payments,
performance or return-of-money bonds, surety and appeal bonds, performance or
other similar bonds, letters of credit, or other obligations of a similar nature
incurred in the ordinary course of business, (v) Liens required by any contract
or statute in order to permit the Borrower or Significant Subsidiary to perform
any contract or subcontract made by it with or pursuant to the requirements of a
governmental entity, in each case which are not incurred in connection with the
borrowing of money, the obtaining of advances of credit or the payment of the
deferred purchase price of Property and which do not in the aggregate impair the
use of Property in the operation of the business of the Borrower and its
Significant Subsidiaries taken as a whole and (vi) rights reserved to or vested
in any Governmental Authority by the terms of any right, power, franchise,
grant, license or permit, or by any Laws, to terminate such right, power,
franchise, license or permit or to purchase, condemn, expropriate or


 
 
 63

--------------------------------------------------------------------------------

 


recapture or to designate a purchaser of any of the Property of the Borrower or
any of its Significant Subsidiaries.


(e)           Liens arising under the General Mortgage Indenture and Deed of
Trust Dated December 1, 1986 from the Borrower to UMB, N.A.


(f)           Liens on Property of the Borrower existing on the date hereof and
any renewal or extension thereof; provided that the Property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by this Agreement.


(g)           Judgment Liens which secure payment of legal obligations that
would not constitute a Default under Section 7.9.


(h)           Liens on Property acquired by the Borrower or a Significant
Subsidiary after the date hereof, existing on such Property at the time of
acquisition thereof (and not created in anticipation thereof); provided that in
any such case no such Lien shall extend to or cover any other Property of the
Borrower or such Significant Subsidiary, as the case may be.


(i)           Liens on the Property, revenues and/or assets of any Person that
exist at the time such Person becomes a Significant Subsidiary and the
continuation of such Liens in connection with any refinancing or restructuring
of the obligations secured by such Liens.


(j)           Liens on Property securing Indebtedness incurred or assumed at the
time of, or within twelve (12) months after, the acquisition of such Property
for the purpose of financing all or any part of the cost of acquiring such
Property; provided that (i) such Lien attaches to such Property concurrently
with or within twelve (12) months after the acquisition thereof, (ii) such Lien
attaches solely to the Property so acquired in such transaction and (iii) the
principal amount of the Indebtedness secured thereby does not exceed the cost or
fair market value determined at the date of incurrence, whichever is lower, of
the Property being acquired on the date of acquisition.


(k)           Liens on any improvements to Property securing Indebtedness
incurred to provide funds for all or part of the cost of such improvements in a
principal amount not exceeding the cost of construction of such improvements and
incurred within twelve (12) months after completion of such improvements or
construction, provided that such Liens do not extend to or cover any property of
the Borrower or any Significant Subsidiary other than such improvements.


(l)           Liens to government entities granted to secure pollution control
or industrial revenue bond financings, which Liens in each financing transaction
cover only Property the acquisition or construction of which was financed by
such financings and Property related thereto.


 
 
 64

--------------------------------------------------------------------------------

 


(m)           Liens on or over gas, oil, coal, fissionable material, or other
fuel or fuel products as security for any obligations incurred by such Person
(or any special purpose entity formed by such Person) for the sole purpose of
financing the acquisition or storage of such fuel or fuel products or, with
respect to nuclear fuel, the processing, reprocessing, sorting, storage and
disposal thereof.


(n)           Liens on (including Liens arising out of the sale of) accounts
receivable and/or contracts which will give rise to accounts receivable of the
Borrower; and other Liens on (including Liens arising out of the sale of)
accounts receivable and/or contracts which will give rise to accounts receivable
of the Borrower or any Significant Subsidiary in an aggregate amount not at any
time exceeding $10,000,000.


(o)           Liens on Property or assets of a Significant Subsidiary securing
obligations owing to the Borrower or any Significant Subsidiary.
 
(p)           Liens on Property of the Borrower arising in connection with
utility co-ownership, co-operating and similar agreements that are consistent
with the utilities business and ancillary operations.
 
(q)           Liens on assets held by entities which are deemed Subsidiaries
solely due to the application of clause (c) of the definition of “Subsidiary”
and which are required to be included in the Borrower’s consolidated financial
statements solely as a result of the application of ASC Topic 810, as it may be
amended or supplemented.
 
(r)           Liens securing Swap Contracts permitted to be incurred under this
Agreement.
 
(s)           Liens securing any extension, renewal, replacement or refinancing
of Indebtedness secured by any Lien referred to in the foregoing clauses (h),
(i), (j), (k), (l), (m) and (p); provided that (A) such new Lien shall be
limited to all or part of the same Property that secured the original Lien (plus
improvements on such Property) and (B) the amount secured by such Lien at such
time is not increased to any amount greater than the amount outstanding at the
time of such renewal, replacement or refinancing.
 
(t)           Liens in favor of the Issuers or the Swing Line Lender on cash
collateral securing the obligations of a Defaulting Lender to fund risk
participations hereunder.
 
(u)           Liens which would otherwise not be permitted by clauses (a)
through (t) securing additional Indebtedness of the Borrower or a Significant
Subsidiary; provided that after giving effect thereto the aggregate unpaid
principal amount of Indebtedness (including Capitalized Lease Obligations) of
the Borrower and its Significant Subsidiaries (including prepayment premiums and
penalties) secured by Liens permitted by this clause (u) shall not exceed the
 
 
 
 65

--------------------------------------------------------------------------------

 

 
greater of (a) $50,000,000 and (b) ten percent (10%) of Consolidated Tangible
Net Worth.
 
(v)           Liens on the stock or assets of Subsidiaries created pursuant to
“rate reduction” bonds, for the payment of which legislatively authorized
charges are imposed on customers.
 
6.13           Affiliates.


Except to the extent required by applicable Law or regulation, the Borrower will
not, and will not permit any Subsidiary to, enter into any transaction
(including the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except in the ordinary course of business
and pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than the Borrower or such Subsidiary would
obtain in a comparable arms-length transaction.


6.14           ERISA.


The Borrower will not, nor will it permit any Significant Subsidiary to, (i)
voluntarily terminate any Plan, so as to result in any material liability of the
Borrower or any Significant Subsidiary to the PBGC or (ii) enter into any
transaction that the Borrower or such Significant Subsidiary knows or should
know is a Prohibited Transaction (as defined in Section 4975 of the Code and in
Section 406 of ERISA) involving any Plan which results in any liability of the
Borrower or any Significant Subsidiary that could reasonably be expected,
individually or in the aggregate, to cause a Material Adverse Effect or (iii)
cause any occurrence of any Reportable Event which results in any liability of
the Borrower or any Significant Subsidiary to the PBGC that could reasonably be
expected, individually or in the aggregate, to cause a Material Adverse Effect
or (iv) allow or suffer to exist any other event or condition known to the
Borrower which results in any material liability of the Borrower or any
Significant Subsidiary to the PBGC.


6.15           Total Indebtedness to Total Capitalization.


The Borrower shall at all times cause the ratio of (i) Total Indebtedness to
(ii) Total Capitalization to be less than or equal to 0.65 to 1.0.


6.16           Restrictions on Subsidiary Dividends.


The Borrower will not, nor will it permit any Significant Subsidiary to, be a
party to any agreement prohibiting or restricting the ability of such
Significant Subsidiary to declare or pay dividends to the Borrower; provided,
that the foregoing provisions of this Section 6.16 shall not prohibit the
Borrower or any Significant Subsidiary from entering into any debt instrument
containing a total debt to capitalization covenant.


 
 66

--------------------------------------------------------------------------------

 
 


6.17           Organization Documents.


The Borrower and its Subsidiaries shall not amend, modify or change their
Organization Documents in a manner materially adverse to the Lenders.




ARTICLE VII


DEFAULTS


The occurrence of any one or more of the following events shall constitute a
Default:


7.1           Any representation or warranty made or deemed made by or on behalf
of the Borrower to the Lenders or the Administrative Agent under or in
connection with this Agreement, any Loan, or any certificate or information
delivered in connection with this Agreement or any other Loan Document shall
prove to have been incorrect in any material respect when made or deemed made.


7.2           (a) Nonpayment of principal of any Loan when due, nonpayment of
any Reimbursement Obligations within one (1) Business Day after the same becomes
due, or (b) nonpayment of interest upon any Loan or of any fee or other
obligation under any of the Loan Documents within five (5) Business Days after
the same becomes due.


7.3           The breach by the Borrower of any of the terms or provisions of
Section 6.3, 6.10 (with respect to the Borrower and its Significant Subsidiaries
only), 6.11, 6.15 or 6.16.


7.4           The breach by the Borrower of any of the terms or provisions of
Section 6.12 which is not remedied within thirty (30) days after the earlier of
(a) an Authorized Officer of the Borrower becoming aware of such breach and (b)
receipt by the Borrower of written notice from the Administrative Agent or any
Lender.


7.5           The breach by the Borrower (other than a breach which constitutes
a Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within thirty (30) days after
the earlier of (a) an Authorized Officer of the Borrower becoming aware of such
breach and (b) receipt by the Borrower of written notice from the Administrative
Agent or any Lender; provided that if such breach is capable of cure but (i)
cannot be cured by payment of money and (ii) cannot be cured by diligent efforts
within such thirty (30)-day period, but such diligent efforts shall be properly
commenced within such thirty (30)-day period and the Borrower is diligently
pursuing, and shall continue to pursue diligently, remedy of such failure, the
cure period shall be extended for an additional ninety (90) days, but in no
event beyond the Facility Termination Date.


7.6           Failure of the Borrower or any of its Significant Subsidiaries to
pay when due any Indebtedness aggregating in excess of $50,000,000 (“Material
Indebtedness”); or the default by the Borrower or any of its Significant
Subsidiaries in the performance of any term, provision or condition contained in
any agreement under which any such Material Indebtedness was created


 
 
 67

--------------------------------------------------------------------------------

 


or is governed, or any other event shall occur or condition exist, the effect of
which default or event is to cause, or to permit the holder or holders of such
Material Indebtedness to cause, such Material Indebtedness to become due prior
to its stated maturity; or any Material Indebtedness of the Borrower or any of
its Significant Subsidiaries shall be declared to be due and payable or required
to be prepaid or repurchased (other than by a regularly scheduled payment) prior
to the stated maturity thereof; or the Borrower or any of its Significant
Subsidiaries shall not pay, or admit in writing its inability to pay, its debts
generally as they become due.


7.7           The Borrower or any of its Significant Subsidiaries shall (a) have
an order for relief entered with respect to it under the Federal bankruptcy laws
as now or hereafter in effect, (b) make an assignment for the benefit of
creditors, (c) apply for, seek, consent to, or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any Substantial Portion of its Property, (d) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (e) take any corporate, partnership or limited liability company action to
authorize or effect any of the foregoing actions set forth in this Section 7.7
or (f) fail to contest in good faith any appointment or proceeding described in
Section 7.8.


7.8           Without the application, approval or consent of the Borrower or
any of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section 7.7(d)
shall be instituted against the Borrower or any of its Subsidiaries and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of sixty (60) consecutive days.


7.9           The Borrower or any of its Significant Subsidiaries shall fail
within thirty (30) days to pay, bond or otherwise discharge (a) any judgment or
order for the payment of money not covered by insurance in excess of $50,000,000
(either singly or in the aggregate with other such judgments) or (b) any
non-monetary final judgment that has, or could reasonably be expected to have, a
Material Adverse Effect, in either case which is not stayed on appeal or
otherwise being appropriately contested in good faith.


7.10           A Change of Control shall occur.


7.11           A Reportable Event shall have occurred which results in liability
of the Borrower or any Significant Subsidiary in excess of $50,000,000 and,
thirty (30) days after written notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender, the amount of such liability
shall still exceed $50,000,000.


7.12           Any authorization or approval or other action by any Governmental
Authority or regulatory body required for the execution, delivery or performance
of this Agreement or any other Loan Document by the Borrower shall fail to have
been obtained at the time required or be


 
 
 68

--------------------------------------------------------------------------------

 


terminated, revoked or rescinded or shall otherwise no longer be in full force
and effect, and such occurrence shall (i) materially adversely affect the
enforceability of the Loan Documents against the Borrower and (ii) to the extent
that such occurrence can be cured, shall continue for five (5) days (unless
being contested in good faith by the Borrower and the pendency of such contest
shall suspend such adverse effect).


7.13           Great Plains shall fail to own, directly or indirectly, all of
the outstanding stock of the Borrower which, in the absence of any contingency,
has the right to vote in an election of directors of the Borrower.


7.14           Any Loan Document, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect in any material respect; or the Borrower contests in any manner the
validity or enforceability of any Loan Document; or the Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document.




ARTICLE VIII


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


8.1           Acceleration; Letter of Credit Account.


(a)           If any Default described in Section 7.7 or 7.8 occurs with respect
to the Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the Issuers to issue Letters of Credit and the Swing
Line Lender to make Swing Line Loans shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent, any Lender or any Issuer and the
Borrower will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to the Administrative Agent an amount in
immediately available funds, which funds shall be held in the LC Collateral
Accounts, equal to the excess of (i) the amount of Letter of Credit Obligations
at such time over (ii) the amount on deposit in the LC Collateral Account at
such time which is free and clear of all rights and claims of third parties and
has not been applied against the Obligations (such difference, the “Collateral
Shortfall Amount”).  If any other Default occurs, the Administrative Agent may
with the consent, or shall at the request, of the Required Lenders, (x)
terminate or suspend the obligations of the Lenders to make Loans hereunder and
the obligation and power of the Issuers to issue Letters of Credit, or declare
the Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives, and (y)
upon notice to the Borrower and in addition to the continuing right to demand
payment of all amounts payable under this Agreement, make demand on the Borrower
to pay, and the Borrower will, forthwith upon such demand and without any
further notice or act, pay to the Administrative Agent in immediately available
funds the Collateral Shortfall Amount, which funds shall be deposited in the LC
Collateral Accounts.


 
 
 69

--------------------------------------------------------------------------------

 




If (a) within thirty (30) days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Default (other than any Default as described in
Section 7.7 or 7.8 with respect to the Borrower) and (b) before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.


8.2           Amendments.


Subject to the provisions of this Article VIII, the Required Lenders (or the
Administrative Agent with the consent in writing of the Required Lenders) and
the Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided that no such supplemental agreement shall:


(a)           Extend the final maturity of any Loan or the expiry date of any
Letter of Credit to a date after the Facility Termination Date or forgive all or
any portion of the principal amount thereof, or reduce the rate or extend the
time of payment of interest (other than default interest) or fees thereon,
without the consent of each Lender directly affected thereby;


(b)           Reduce the percentage specified in the definition of Required
Lenders, without the consent of each Lender directly affected thereby;


(c)           Increase the amount of the Commitment of any Lender without the
consent of such Lender (except as provided for in Section 2.6), or extend the
Facility Termination Date (except as provided for in Section 2.21), reduce the
amount or extend the payment date for, the mandatory payments required under
Section 2.2 or permit the Borrower to assign its rights under this Agreement,
without the consent of the Administrative Agent, the Issuers, the Swing Line
Lender, and each Lender directly affected thereby;


(d)           Amend this Section 8.2 without the consent of each Lender directly
affected thereby;


(e)           Release any funds from the LC Collateral Accounts, except to the
extent such release is expressly permitted hereunder without the consent of each
Lender directly affected thereby; or


(f)           Alter the pro rata sharing of payments, the order of application
of payments required thereby or the pro rata treatment of the Lenders without
the consent of each Lender directly affected thereby.


Notwithstanding the foregoing, any amendment, waiver, or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of


 
 
 70

--------------------------------------------------------------------------------

 


the applicable Lenders other than the Defaulting Lenders except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of each Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that (i) by its terms affects
any Defaulting Lender more adversely than other affected Lenders, (ii) reduces
the principal of or the rate of interest for Loans of such Defaulting Lender, or
fees or other amounts payable hereunder or under any other Loan Document to such
Defaulting Lender or (iii) extends the time of the payment of interest or fees
owing to such Defaulting Lender shall require the consent of such Defaulting
Lender.  No amendment of any provision of this Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, and no amendment of any provision of this Agreement
relating to any Issuer shall be effective without the written consent of such
Issuer and no amendment of any provision of this Agreement relating to the Swing
Line Lender shall be effective without the written consent of the Swing Line
Lender.  The Administrative Agent may waive payment of the fee required under
Section 12.1(b) without obtaining the consent of any other party to this
Agreement.


8.3           Preservation of Rights.


No delay or omission of the Lenders, the Swing Line Lender, the Issuers or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Credit Extension notwithstanding the existence of a
Default or the inability of the Borrower to satisfy the conditions precedent to
such Credit Extension shall not constitute any waiver or acquiescence.  Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth.  All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent, the Swing Line Lender, the Lenders and the Issuers until the Obligations
have been paid in full.




ARTICLE IX


GENERAL PROVISIONS


9.1           Survival of Representations.


All representations and warranties of the Borrower contained in this Agreement
shall survive the making of the Credit Extensions herein contemplated.


9.2           Governmental Regulation.


Anything contained in this Agreement to the contrary notwithstanding, no Lender
shall be obligated to extend credit to the Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.
 
 
 
 71

--------------------------------------------------------------------------------


 


9.3           Headings.


Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.


9.4           Entire Agreement.


THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.


9.5           Several Obligations; Benefits of this Agreement.


The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such).  The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder.  This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns; provided
that the parties hereto expressly agree that each Arranger shall enjoy the
benefits of the provisions of Sections 9.6, 9.10 and 10.7 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.


9.6           Expenses; Indemnification.


(a)           The Borrower shall reimburse (i) the Agents and the Arrangers for
any reasonable costs and expenses (including the reasonable fees and charges of
outside counsel for the Agents) paid or incurred by the Agents or the Arrangers
in connection with the preparation, negotiation, execution, delivery,
syndication, distribution (including via the internet), review, amendment,
modification, and administration of the Loan Documents and (ii) the Issuers for
all reasonable out-of-pocket expenses incurred by the Issuers in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder.  The Borrower also agrees to reimburse each
Agent, each Arranger, the Swing Line Lender, each Lender and each Issuer for any
reasonable costs, internal charges and expenses (including the reasonable fees
and charges of attorneys for such Agent, such Arranger, the Swing Line Lender,
such Lender and such Issuer, which attorneys may be employees of such Agent,
such Arranger, the Swing Line Lender, such Lender or such Issuer) paid or
incurred by either Agent, either Arranger, the Swing Line Lender, any Lender or
any Issuer in connection with the collection and enforcement, attempted
enforcement, and preservation of rights and remedies under, any of the Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding).


 
 
 72

--------------------------------------------------------------------------------

 




(b)           The Borrower hereby further agrees to indemnify each Agent, each
Arranger, the Swing Line Lender, each Lender, each Issuer, their respective
affiliates and the directors, partners, officers, employees, agents and advisors
of the foregoing against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including all reasonable expenses of litigation or
preparation therefor whether or not either Agent, either Arranger, the Swing
Line Lender, any Lender or any Issuer or any affiliate is a party thereto) which
any of them may pay or incur arising out of or relating to this Agreement, the
other Loan Documents, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Credit
Extension hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification.  In the case of any investigation, litigation or proceeding to
which the indemnity in this Section applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by a
third party, by the Borrower or by any affiliate of the Borrower.  The
obligations of the Borrower under this Section 9.6 shall survive the payment of
the Obligations and termination of this Agreement.


(c)           To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Swing Line Lender, any Issuer or any Related Party of any of the foregoing
(and without limiting its obligation to do so), each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), the Swing Line Lender,
such Issuer or such Related Party, as the case may be, such Lender’s Pro Rata
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought but without giving effect to the reallocation of Pro
Rata Shares contemplated by Section 2.23(a)(iv)) of such unpaid amount, provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Swing Line Lender or any
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the Swing
Line Lender or any Issuer in connection with such capacity.


(d)           Notwithstanding any provision to the contrary, this Section 9.6
shall not apply with respect to any matters, liabilities, or obligations
relating to Taxes; all such matters are governed exclusively by Section 3.5.


9.7           Numbers of Documents.


All statements, notices, closing documents, and requests hereunder shall be
furnished to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.


9.8           Accounting.


Except as provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with GAAP.


 
 
 73

--------------------------------------------------------------------------------

 




9.9           Severability of Provisions.


Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.  Without limiting the foregoing
provisions of this Section 9.9, if and to the extent that the enforceability of
any provisions in this Agreement relating to Defaulting Lenders shall be limited
by Debtor Relief Laws, as determined in good faith by the Administrative Agent,
the Issuers or the Swing Line Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.


9.10           Nonliability of Lenders.


The relationship between the Borrower on the one hand and the Lenders, the Swing
Line Lender, the Issuers and the Agents on the other hand shall be solely that
of borrower and lender.  None of either Agent, either Arranger, the Swing Line
Lender, any Lender or any Issuer shall have any fiduciary responsibilities to
the Borrower.  None of either Agent, either Arranger, the Swing Line Lender, any
Lender or any Issuer undertakes any responsibility to the Borrower to review or
inform the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.  The Borrower agrees that none of either Agent, either
Arranger, the Swing Line Lender, any Lender or any Issuer shall have liability
to the Borrower (whether sounding in tort, contract or otherwise) for losses
suffered by the Borrower in connection with, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  None of either
Agent, either Arranger, the Swing Line Lender, any Lender, any Issuer or any
Related Party of any of the foregoing Persons shall have any liability with
respect to, and the Borrower hereby waives, releases and agrees not to sue for,
any special, indirect, consequential or punitive damages suffered by the
Borrower in connection with, arising out of, or in any way related to the Loan
Documents or the transactions contemplated thereby.  None of either Agent,
either Arranger, the Swing Line Lender, any Lender, any Issuer or any Related
Party of any of the foregoing Persons shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby except to the
extent such recipient receives such information due to the gross negligence of
the party from which recovery is sought.


9.11           Limited Disclosure.


(a)           Neither the Administrative Agent nor any Lender may disclose to
any Person any Specified Information (as defined below) except (i) to its, and
its Affiliates’, officers, employees, agents, accountants, legal counsel,
advisors and other representatives who have a need to know


 
 
 74

--------------------------------------------------------------------------------

 


such Specified Information or any direct, indirect, actual or prospective
counterparty (and its advisor) to any swap, derivative or securitization
transaction related to the Obligations or to any credit insurance provider
relating to the Obligations (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such Specified
Information and instructed to keep such Specified Information confidential, and
shall agree to do so) or (ii) with the Borrower’s prior consent.  “Specified
Information” means information that the Borrower furnishes to the Administrative
Agent or any Lender that is designated in writing as confidential, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to the Administrative Agent or such
Lender from a source other than the Borrower.


(b)           The provisions of clause (a) above shall not apply to Specified
Information (i) that is a matter of general public knowledge or has heretofore
been or is hereafter published in any source generally available to the public,
(ii) that is required to be disclosed by law, regulation or subpoena, judicial
order or other legal process, (iii) that is requested by any regulatory body
(including any self-regulatory authority) with jurisdiction over the
Administrative Agent or any Lender, or (iv) that is disclosed (A) to legal
counsel, accountants and other professional advisors to such Lender, (B) in
connection with the exercise of any right or remedy hereunder or under any Note
or any suit or other litigation or proceeding relating to this Agreement or any
Note, (C) to a rating agency if required by such agency in connection with a
rating relating to Credit Extensions hereunder or (D) to assignees or
participants or potential assignees or participants who agree to be bound by the
provisions of this Section 9.11.


9.12           USA PATRIOT ACT NOTIFICATION.


The following notification is provided to the Borrower pursuant to Section 326
of the USA Patriot Act of 2001, 31 U.S.C. Section 5318:  IMPORTANT INFORMATION
ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the government fight the
funding of terrorism and money laundering activities, Federal law requires all
financial institutions to obtain, verify and record information that identifies
each person or entity that opens an account, including any deposit account,
treasury management account, loan, other extension of credit or other financial
services product.  What this means for the Borrower: When the Borrower opens an
account, the Lenders will ask for the Borrower’s name, tax identification
number, business address and other information that will allow the
Administrative Agent and the Lenders to identify the Borrower.  The
Administrative Agent and the Lenders may also ask to see the Borrower’s legal
organizational documents or other identifying documents.


9.13           Nonreliance.


Each Lender hereby represents that it is not relying on or looking to any margin
stock (as defined in Regulation U of the FRB) for the repayment of the Loans
provided for herein.


9.14           No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) the credit


 
 
 75

--------------------------------------------------------------------------------

 


facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Agents and the Arrangers, on the other hand, and the Borrower is capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (b) in connection with the process leading to such transaction, each
Agent and Arranger is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (c) no
Agent or Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Agent or Arranger has advised or is currently
advising the Borrower or any of its Affiliates on other matters) and no Agent or
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (d) the Agents and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and no Agent or Arranger has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(e) the Agents and the Arrangers have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against any Agent
and any Arranger with respect to any breach or alleged breach of agency or
fiduciary duty.




ARTICLE X


THE ADMINISTRATIVE AGENT


10.1           Appointment and Authority.


Each of the Lenders and the Issuers hereby irrevocably appoints Bank of America
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the Issuers, and
the Borrower shall have no rights as a third party beneficiary of any of such
provisions.


 
 
 76

--------------------------------------------------------------------------------

 




10.2           Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.


10.3           Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Unmatured Default has occurred and is
continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.1 and 8.2) or (ii) in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default or Unmatured Default unless and
until notice describing such Default or Unmatured Default is given to the
Administrative Agent by the Borrower, a Lender or an Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this


 
 77

--------------------------------------------------------------------------------

 
 


Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Unmatured Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


10.4           Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuer prior to the making of such Loan or the issuance of such Letter
of Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.


10.5           Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.


10.6           Resignation of Administrative Agent.


The Administrative Agent may, upon giving five (5) Business Days prior written
notice to the Borrower, resign at any time by giving notice of its resignation
to the Lenders, the Issuers and the Borrower.  Upon receipt of any such notice
of resignation, the Borrower shall have the right, with the consent of the
Required Lenders, such consent not to be unreasonably withheld, conditioned or
delayed, to appoint a successor, which successor shall be a Lender.  If no such
successor shall have been so appointed by the Borrower and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its


 
 
78 

--------------------------------------------------------------------------------

 


resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuers, appoint a successor Administrative Agent from among the Lenders
meeting the qualifications set forth above; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each Issuer directly, until such time as the
Borrower appoints a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.6 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuer and as the Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuer and the
retiring Swing Line Lender, (b) the retiring Issuer and the retiring Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuer to effectively assume the obligations of the
retiring Issuer with respect to such Letters of Credit.


10.7           Non-Reliance on Administrative Agent and Other Lenders.


Each Lender, the Swing Line Lender and each Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender, the Swing Line Lender and
each Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.


 
 
 79

--------------------------------------------------------------------------------

 




10.8           No Other Duties, Etc.


Anything herein to the contrary notwithstanding, none of the Bookrunners or
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Swing Line
Lender, a Lender or an Issuer hereunder.


10.9           Administrative Agent May File Proofs of Claim.


In case of the pendency of any proceeding under any Debtor Relief Law or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Swing Line Lender, the Issuers and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Swing Line Lender, the Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuers and the Administrative Agent under
Sections 2.5, 2.19(d), and 9.6) allowed in such judicial proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swing Line Lender and each Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Swing Line Lender, the
Lenders and the Issuers, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.5 and 9.6.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the Swing
Line Lender or any Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.


 
 
 
 80

--------------------------------------------------------------------------------


 
ARTICLE XI


SETOFF; RATABLE PAYMENTS; PAYMENTS SET ASIDE


11.1           Setoff.


In addition to, and without limitation of, any rights of the Lenders under
applicable law, if the Borrower becomes insolvent, however evidenced, or any
Default occurs, after obtaining the prior written consent of the Administrative
Agent, any and all deposits (including all account balances, whether provisional
or final and whether or not collected or available) and any other Indebtedness
at any time held or owing by any Lender, any Issuer, the Swing Line Lender or
any such Affiliate to or for the credit or account of the Borrower may be offset
and applied toward the payment of the Obligations owing to such Lender, the
Issuer or the Swing Line Lender whether or not the Obligations, or any part
hereof, shall then be due; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.23 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Each Lender, each Issuer and the
Swing Line Lender agree to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.


11.2           Ratable Payments.


If any Lender, whether by setoff or otherwise, has payment made to it upon its
Outstanding Credit Exposure (other than payments received pursuant to
Section 3.1, 3.2, 3.4 or 3.5 and payments made to any Issuer in respect of
Reimbursement Obligations so long as the Lenders have not funded their
participations therein) in a greater proportion than that received by any other
Lender, such Lender agrees, promptly upon demand, to purchase a portion of the
Aggregate Outstanding Credit Exposure held by the other Lenders so that after
such purchase each Lender will hold its Pro Rata Share of the Aggregate
Outstanding Credit Exposure.  If any Lender, whether in connection with setoff
or amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligations or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such collateral ratably in
accordance with their respective Pro Rata Shares.  In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.  For the avoidance of doubt, the provisions of this Section shall not
be construed to apply to (A) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (B) the application of Cash Collateral provided for in Section 2.22, or
(C) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in Letter of
Credit Obligations or Swing Line Loans to any assignee or


 
 
 81

--------------------------------------------------------------------------------

 


participant, other than an assignment to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).


11.3           Payments Set Aside.


To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any Issuer or any Lender, or the Administrative Agent, any
Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such Issuer
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the Issuers under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.




ARTICLE XII


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


12.1           Successors and Assigns.


(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent, the Swing Line Lender and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


 
 
 82

--------------------------------------------------------------------------------

 


(b)           Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b) participations in Letter of Credit Obligations)
at the time owing to it); provided that


(i)           except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment Agreement, as of the
Trade Date, shall not be less than $5,000,000 unless each of the Administrative
Agent and, so long as no Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met; provided, further, that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof.


(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;


(iii)           any assignment of a Commitment must be approved by the
Administrative Agent, the Swing Line Lender and the Issuers (each such approval
not to be unreasonably withheld or delayed) unless the Person that is the
proposed assignee is itself a Lender, an Affiliate of such Lender or an Approved
Fund with respect to such Lender;


(iv)           (A) such Lender shall at the same time enter into an Assignment
Agreement (as defined in the Great Plains Credit Agreement) with the same
Eligible Assignee(s) in an amount representing an equal proportion of such
Lender’s Commitment (as defined in the Great Plains Credit Agreement) under the
Great Plains Credit Agreement and (B) such Lender shall at the same time enter
into an Assignment Agreement (as defined in the KCPL GMO Credit Agreement) with
the same Eligible Assignee(s) in an amount representing an equal proportion of
such Lender’s Commitment (as defined in the KCPL GMO Credit Agreement) under the
KCPL GMO Credit Agreement;


(v)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement, together with a processing and
recordation fee of $3,500; provided, however, that (A) such processing and
recordation


 
 
 83

--------------------------------------------------------------------------------

 


fee shall not apply to assignments to Affiliates of the assigning Lender, (B)
such processing and recordation fee shall, with respect to a particular
assignment, be payable only once by such assigning Lender in connection with the
concurrent assignments of Commitments of such assigning Lender required by
Section 12.1(b)(iv) and (C) the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire;


(vi)           No such assignment shall be made (A) to the Borrower or any of
the Borrower’s Affiliates or Subsidiaries, (B) to any Defaulting Lender or any
of its Subsidiaries, or any Person who upon becoming a Lender hereunder would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural person; and


(vii)           In connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata
Share.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment Agreement, the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 3.1, 3.4, 3.5, and 9.6 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such


 
 
 84

--------------------------------------------------------------------------------

 


Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and Letter of Credit Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by each of
the Borrower and the Issuers at any reasonable time and from time to time upon
reasonable prior notice.  In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register.


(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender, or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Letter of Credit Obligations) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the Issuers shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the proviso to
Section 8.2 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.4 and 3.5 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.1 as though it were a Lender, provided
such Participant agrees to be subject to Section 11.2 as though it were a
Lender.


(e)           A Participant shall not be entitled to receive any greater payment
under Section 3.1 or 3.5 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is
 
 
 
 85

--------------------------------------------------------------------------------


 
made with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.5 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.5(e) as though it were a Lender.


(f)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g)           The words “execution,” “signed,” “signature,” and words of like
import in any Assignment Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


(h)            Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as an Issuer.  In the event of any such
resignation as an Issuer, the Borrower shall be entitled to appoint from among
the Lenders another Issuer hereunder who agrees to such appointment; provided,
however, that no failure by the Borrower to appoint any such Issuer, or the
failure of any Lender to accept such appointment, shall affect the resignation
of Bank of America as an Issuer.  If Bank of America resigns as an Issuer, it
shall retain all the rights, powers, privileges and duties of an Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuer and all Letter of Credit Obligations with
respect thereto (including the right to require the Lenders to fund risk
participations pursuant to Section 2.19(e)).


12.2           Replacement of Lenders.


If (i) any Lender requests compensation under Section 3.1 or Section 3.2, (ii)
suspends the availability of Eurodollar Loans under Section 3.3, (iii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.4 or
Section 3.5, (iv) any Lender is a Non-Extending Lender pursuant to Section
2.21(b) or (v) any Lender is a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 12.1(b)), all of its interests, rights and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which Eligible Assignee may be another Lender, if
a Lender accepts such assignment), provided that:


 
 
 86

--------------------------------------------------------------------------------

 




(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 12.1(b);


(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts payable under Section 3.4) from such
Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);


(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.4, such assignment will result in a reduction in such compensation or
payments thereafter; and


(d)           such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.




ARTICLE XIII


NOTICES


13.1           Notices.


Except as otherwise permitted by Section 2.14 with respect to borrowing notices,
all notices, requests and other communications to any party hereunder shall be
in writing (including electronic transmission, facsimile transmission or similar
writing) and shall be given to such party: (i) in the case of the Borrower or
the Administrative Agent, at its address or facsimile number set forth on
Schedule IV, (ii) in the case of any Lender, at its address or facsimile number
specified in its Administrative Questionnaire or (iii) in the case of any party,
at such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the Administrative Agent and the Borrower in
accordance with the provisions of this Section 13.1.  Each such notice, request
or other communication shall be effective (a) if given by facsimile
transmission, when transmitted to the facsimile number specified in this
Section and confirmation of receipt is received, (b) if given by mail, when
received, or (c) if given by any other means, when delivered (or, in the case of
electronic transmission, received) at the address specified in this Section;
provided that notices to the Administrative Agent under Article II shall not be
effective until received.


 
 
 87

--------------------------------------------------------------------------------

 


13.2           Change of Address.


The Borrower, the Administrative Agent and any Lender may each change the
address for service of notice upon it by a notice in writing to the other
parties hereto.


13.3           The Platform.


THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Borrower, any Lender, any Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to Borrower, any Lender, any Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).




ARTICLE XIV


COUNTERPARTS


This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by
facsimile transmission or telephone that it has taken such action.




ARTICLE XV


OTHER AGENTS


No Lender identified on the cover page, the signature pages or otherwise in this
Agreement, or in any document related hereto, as being the “Syndication Agent”
or a “Co-Documentation Agent” shall have any right, power, obligation,
liability, responsibility or


 
 
 88

--------------------------------------------------------------------------------

 


duty under this Agreement in such capacity other than those applicable to all
Lenders.  Each Lender acknowledges that it has not relied, and will not rely, on
the Syndication Agent or any Co-Documentation Agent in deciding to enter into
this Agreement or in taking or refraining from taking any action hereunder or
pursuant hereto.




ARTICLE XVI


CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.


16.1           CHOICE OF LAW.


THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT
THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.




16.2           CONSENT TO JURISDICTION.


THE BORROWER, THE ADMINISTRATIVE AGENT, THE SWING LINE LENDER, EACH LENDER AND
EACH ISSUER HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK CITY, NEW YORK
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
BORROWER, THE ADMINISTRATIVE AGENT, THE SWING LINE LENDER, EACH LENDER AND EACH
ISSUER HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVE
ANY OBJECTION THEY MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY TO BRING
PROCEEDINGS AGAINST THE OTHER PARTIES IN THE COURTS OF ANY OTHER
JURISDICTION.  ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT
SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK CITY, NEW YORK.


16.3           WAIVER OF JURY TRIAL.


THE BORROWER, THE ADMINISTRATIVE AGENT, THE SWING LINE LENDER, EACH LENDER AND
EACH ISSUER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.


 
 
 89

--------------------------------------------------------------------------------

 




ARTICLE XVII


TERMINATION OF EXISTING CREDIT FACILITY


Lenders which are parties to the Existing Credit Facility (and which constitute
“Required Lenders” under and as defined in the Existing Credit Facility) hereby
waive any advance notice requirement for terminating the commitments under the
Existing Credit Facility, and the Borrower and the applicable Lenders agree that
the Existing Credit Facility and the commitments thereunder shall be terminated
on the date hereof (except for any provisions thereof which by their terms
survive termination thereof).


 
 
 90

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower, the Lenders, the Swing Line Lender, the
Issuers and the Agents have executed this Agreement as of the date first above
written.


KANSAS CITY POWER & LIGHT COMPANY,
as the Borrower






By:                 /s/ Michael W. Cline
Name:            Michael W. Cline
Title:              Vice President – Investor Relations and
       Treasurer and Corporate Secretary




 
 
 

--------------------------------------------------------------------------------

 


BANK OF AMERICA, N.A.,
as Administrative Agent




By:                 /s/ Kimberly Williams
Name:            Kimberly Williams
Title:              Vice President




 
 
 

--------------------------------------------------------------------------------

 


BANK OF AMERICA, N.A.,
as an Issuer, as Swing Line Lender and as a Lender




By:                   /s/ Kevin P. Bertelsen
Name:              Kevin P. Bertelsen
Title:                Senior Vice President


 
 
 

--------------------------------------------------------------------------------

 


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as an Issuer and as a Lender




By:                    /s/ Bradford Joyce
Name:               Bradford Joyce
Title:                 Authorized Signatory









--------------------------------------------------------------------------------


 
 
 


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent, as an Issuer and as a Lender




By:                    /s/ Allison Newman
Name:               Allison Newman
Title:                 Vice President






 
 
 

--------------------------------------------------------------------------------

 




UNION BANK, N.A.,
as Syndication Agent and as a Lender




By:                    /s/ Susan K. Johnson
Name:               Susan K. Johnson
Title:                 Vice President























--------------------------------------------------------------------------------






 




 






JPMORGAN CHASE BANK, N.A.,
as a Lender




By:                     /s/ Nancy R. Barwig
Name:                Nancy R. Barwig
Title:                 Senior Vice President











--------------------------------------------------------------------------------




 


BNP PARIBAS,
as a Lender




By:                     /s/ Pasquale A. Perraglia IV
Name:                Pasquale A. Perraglia IV
Title:                 Vice President




By:                     /s/ Denis O’Meara
Name:                Denis O’Meara
Title:                 Managing Director








 
 

--------------------------------------------------------------------------------

 


THE BANK OF NOVA SCOTIA,
as a Lender




By:                    /s/ Thane Rattew
Name:               Thane Rattew
Title:                 Managing Director


 
 
 

--------------------------------------------------------------------------------

 


THE ROYAL BANK OF SCOTLAND PLC,
as a Lender




By:                    /s/ Tyler J. McCarthy
Name:               Tyler J. McCarthy
Title:                 Director


 
 
 

--------------------------------------------------------------------------------

 


BARCLAYS BANK PLC,
as a Lender




By:                    /s/ David Barton
Name:               David Barton
Title:                 Director




 
 
 

--------------------------------------------------------------------------------

 


U.S. BANK NATIONAL ASSOCIATION
as a Lender




By:                    /s/ Eric J. Cosgrove
Name:               Eric J. Cosgrove
Title:                 Vice President




 
 
 

--------------------------------------------------------------------------------

 


THE BANK OF NEW YORK MELLON,
as a Lender




By:                    /s/ Hussam S. Alsahlani
Name:               Hussam S. Alsahlani
Title:                 Senior Associate


 
 
 

--------------------------------------------------------------------------------

 


KEYBANK NATIONAL ASSOCIATION,
as a Lender




By:                     /s/ Keven D. Smith
Name:                Keven D. Smith
Title:                 Senior Vice President


 
 
 

--------------------------------------------------------------------------------

 


SUNTRUST BANK,
as a Lender




By:                   /s/ Andrew Johnson
Name:              Andrew Johnson
Title:                Director


 
 
 

--------------------------------------------------------------------------------

 


DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender




By:                    /s/ Frederick Laird
Name:               Frederick Laird
Title:                 Managing Director


By:                    /s/ Heidi Sandquist
Name:               Heidi Sandquist
Title:                 Director


 
 
 

--------------------------------------------------------------------------------

 


UMB BANK, N.A.,
as a Lender




By:                     /s/ Robert P. Elbert
Name:                Robert P. Elbert
Title:                 Senior Vice President


 
 
 

--------------------------------------------------------------------------------

 


COMMERCE BANK, N.A.,
as a Lender




By:                     /s/ Aaron M. Siders
Name:                Aaron M. Siders
Title:                 Commercial Banking Officer






 
 

--------------------------------------------------------------------------------

 




SCHEDULE I


COMMITMENTS


Lender
Commitment
Bank of America, N.A.
$57,600,000.00
Wells Fargo Bank, National Association
$57,600,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$28,800,000.00
Union Bank, N.A.
$28,800,000.00
JPMorgan Chase Bank, N.A.
$40,800,000.00
BNP Paribas
$40,800,000.00
The Bank of Nova Scotia
$40,800,000.00
The Royal Bank of Scotland plc
$40,800,000.00
Barclays Bank PLC
$40,800,000.00
U.S. Bank National Association
$40,800,000.00
The Bank of New York Mellon
$36,000,000.00
KeyBank National Association
$36,000,000.00
SunTrust Bank
$36,000,000.00
Deutsche Bank AG New York Branch
$36,000,000.00
UMB Bank, n.a.
$24,000,000.00
Commerce Bank, N.A.
$14,400,000.00
Total
$600,000,000.00







LETTER OF CREDIT COMMITMENTS


Issuer
Letter of Credit Commitment
Bank of America, N.A.
$25,000,000.00
Wells Fargo Bank, National Association
$25,000,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$25,000,000.00
Total
$75,000,000.00







 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE II


EXISTING LETTERS OF CREDIT


Issuer
Beneficiary
Amount
Expiry Date
Letter of Credit Number
Part A
       
JPMorgan Chase Bank, N.A.     
Southwest Power Pool
$ 3,461,805.00
05/05/11
CPCS-286557
JPMorgan Chase Bank, N.A.     
ACE American Insurance Company
$ 8,476,467.00
11/09/10
CPCS-292173
Part B
       
Bank of America, N.A.
Missouri Transportation
$ 5,122,649.00
05/07/11
T00000068044449
Bank of America, N.A.
NECA/IBEW Family Med Care Plan
$ 3,860,000.00
04/03/11
T00000068046279
Bank of America, N.A.
Southwest Power Pool
$ 1,762,500.00
05/11/11
T00000068050227
Bank of America, N.A.
Southwest Power Pool
$ 1,762,500.00
05/11/11
T00000068050228



 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE III
 
 
PRICING SCHEDULE

 
>A-/A3
>BBB+/Baa1
>BBB/Baa2
>BBB-/Baa3
>BB+/Ba1
<BB/Ba2
 
Pricing
Level I Status
Level II Status
Level III Status
Level IV Status
Level V
Status
Level VI Status
Applicable Margin for Eurodollar Advances and Letter of Credit Fee Rate
1.75%
2.00%
2.25%
2.75%
3.00%
3.25%
Commitment Fee Rate
0.225%
0.30%
0.375%
0.50%
0.625%
0.625%
Applicable Margin for Floating Rate Advances
0.75%
1.00%
1.25%
1.75%
2.00%
2.25%



“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating is A3 or better or the Borrower’s S&P Rating is A- or better.


“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is Baa1 or
better or the Borrower’s S&P Rating is BBB+ or better.


“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower’s Moody’s
Rating is Baa2 or better or the Borrower’s S&P Rating is BBB or better.


“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Borrower’s Moody’s Rating is Baa3 or better or the Borrower’s S&P Rating is BBB-
or better.


“Level V Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Borrower’s Moody’s Rating is BB+ or better or the Borrower’s
S&P Rating is Ba1 or better.


“Level VI Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status.


“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement (or, if there is no such debt
outstanding, the Borrower’s issuer rating issued by Moody’s then in effect for
the Borrower).


“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit


 
 
 

--------------------------------------------------------------------------------

 


enhancement (or, if there is no such debt outstanding, the Borrower’s issuer
rating issued by S&P then in effect for the Borrower).


“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.


The Applicable Margin for Eurodollar Advances, the Letter of Credit Fee Rate,
the Applicable Margin for Floating Rate Advances and the Commitment Fee Rate
shall be determined in accordance with the foregoing pricing grid based on the
Borrower’s Status as determined from its then-current Moody’s and S&P
Ratings.  The credit rating in effect on any date for purposes of this Schedule
is that in effect at the close of business on such date.  If at any time the
Borrower ceases to have a Moody’s Rating or an S&P Rating, Level VI Status shall
exist.


Notwithstanding the foregoing, (a) if the Borrower is split-rated and the
ratings differential is one level, the higher rating will apply; and (b) if the
Borrower is split-rated and the ratings differential is two levels or more, the
intermediate rating at the midpoint will apply.  If there is no midpoint, the
higher of the two intermediate ratings will apply.
 
 
 
 

--------------------------------------------------------------------------------




 


SCHEDULE IV


CERTAIN ADDRESSES FOR NOTICES


BORROWER:


1200 Main Street
Kansas City, MO  64105
Attention:                 Michael W. Cline, Vice-President – Investor
Relations, Treasurer and Corporate Secretary
Telephone:               (816) 556-2622
Facsimile:                  (816) 556-2992
Electronic Mail:        michael.cline@kcpl.com




ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):


Bank of America, N.A.
Credit Services Rep. II
Mail Code: TX1-492-14-12
Bank of America Plaza
901 Main Street
Dallas, TX 75202-3714


Attention:                  Karen Puente
Telephone:                214-209-4108
Telecopier:                214-290-8378
Electronic Mail:        Karen.r.puente@baml.com


Bank of America  New York, NY
Account No.:            1292000883
Account Name: Credit Services
Ref:  Great Plains
ABA# 026009593


Other Notices as Administrative Agent:


Bank of America, N.A.
Agency Management
Bank of America Plaza
101 S. Tryon Street
Charlotte, NC 28255-0001
Mail Code: NC1-002-15-36


 
 
 

--------------------------------------------------------------------------------

 




Attention:                    Kelly Weaver
Telephone:                  (980) 387-5452
Facsimile:                     (704) 208-2871
Electronic Mail:          kelly.weaver@baml.com


ISSUERS:


Bank of America, N.A.
Trade Operations
1000 West Temple Street, 7th Floor
Mail Code: CA9-705-07-05
Los Angeles, CA 90012 1514


Attention:                    Sandra Leon
Telephone:                   (213) 580-8369
Telecopier:                   (213) 457-8841
Electronic Mail:           sandra.leon@baml.com




The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas, 12th Floor
New York, NY 10020-1104


Attention:                     Jaya
Angara                                           Attention:                Antonina
Bondi
Telephone:                    (201)
413-8843                                         Telephone:             (201)
413-8823
Telecopier:                    (201)
413-8817                                         Telecopier:              (201)
413-8817
Electronic Mail:           
jangara@us.mufg.jp                              Electronic Mail:    
abondi@us.mufg.jp




Wells Fargo Bank, National Association
301 S. College Street, 15th Floor
Charlotte, NC 28288 MAC: D1053-150


Attention:                      Elaine Shue
Telephone:                    (704) 715-3133
Telecopier:                    (704) 715-0358
Electronic Mail:            Elaine.Shue@wachovia.com






 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


COMPLIANCE CERTIFICATE


To:           The Lenders parties to the
Credit Agreement Described Below


This Compliance Certificate is furnished pursuant to the Credit Agreement dated
as of August 9, 2010 (as amended, modified, renewed or extended from time to
time, the “Agreement”) among Kansas City Power & Light Company (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”), Union Bank, N.A.
and Wells Fargo Bank, National Association, as Syndication Agents, and Bank of
America, N.A., as Administrative Agent for the Lenders.  Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.           I am the duly elected            of the Borrower;


2.           I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, an appropriate review of the
transactions and conditions of the Borrower and, to the extent relevant to the
Agreement, its Subsidiaries during the accounting period covered by the
financial statements attached as Schedule I;


3.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth on Schedule II which lists, in detail, the
nature of the condition or event, the period during which it has existed and the
action which the Borrower has taken, is taking, or proposes to take with respect
to each such condition or event; and


4.           Set forth on Schedule III are true and correct computations of the
financial ratios and restrictions set forth in Section 6.15 of the Agreement.






 
 
 

--------------------------------------------------------------------------------

 


The foregoing certifications, together with the financial statements delivered
with this Certificate in support hereof, are made and delivered this    day of
       ,     .


KANSAS CITY POWER & LIGHT COMPANY




By:                                                                
Print Name:                                                                
Title:                                                                


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I


TO COMPLIANCE CERTIFICATE


Reports and Deliveries Currently Due


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE II


TO COMPLIANCE CERTIFICATE


Conditions or Events which Constitute a Default or Unmatured Default


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE III


TO COMPLIANCE CERTIFICATE


Computation of Financial Covenants




 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


ASSIGNMENT AGREEMENT




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
respective meanings given to them in the Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Terms and Conditions set forth in Annex 1
attached hereto (the “Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including any letters of credit, swing line loans and guaranties included in
such facilities and, to the extent permitted to be assigned under applicable
law, all claims (including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity), suits, causes of
action and any other right of the Assignor against any Person whether known or
unknown arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby) (the “Assigned Interest”).  Such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.


1.              Assignor:                                         


2.              Assignee:                                         


3.              Borrower:                                         Kansas City
Power & Light Company


4.              Administrative Agent:                   Bank of America, N.A.,
as the Administrative Agent underthe Credit Agreement.


 
5.
 
Credit Agreement:
Credit Agreement dated as of August 9, 2010 among the Borrower, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent.





 
 
 

--------------------------------------------------------------------------------

 


 
6.
 
Assigned Interest:



Aggregate Amount of Commitment/Loans for all Lenders*
Amount of Commitment/Loans Assigned*
Percentage Assigned of Commitment/Loans1
$
$
_______%
$
$
_______%
$
$
_______%



7.           Trade Date:     __________________________2

 

 
Effective Date: ____________________, 20__
[TO BE INSERTED BY AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER BY THE ADMINISTRATIVE AGENT.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]






By:   __________________________                                                   
Title:




ASSIGNEE
[NAME OF ASSIGNEE]




By:     ________________________                                                          
Title:






[Consented to and] 3 Accepted:
BANK OF AMERICA, N.A., as Administrative Agent


By:                                                      
Title:



--------------------------------------------------------------------------------

 
* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
2 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.
 
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.


 
 
 

--------------------------------------------------------------------------------

 






[Consented to:]4


KANSAS CITY POWER & LIGHT COMPANY




By:   _______________________________                                                   
Title:


[Consented to:]5


[ISSUERS]




By:  _______________________________                                                     
Title:




[Consented to:]6


[SWING LINE LENDER]




By:  _______________________________                                                     
Title:



--------------------------------------------------------------------------------

 
4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
5 To be added only if the consent of the Issuers is required by the terms of the
Credit Agreement.
 
6 To be added only if the consent of the Swing Line Lender is required by the
terms of the Credit Agreement.


 
 
 

--------------------------------------------------------------------------------

 


ANNEX 1


TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION




1.           Representations and Warranties.


1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1(a) and (b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the


 
 
 

--------------------------------------------------------------------------------

 


Effective Date and to the assignee for amounts which have accrued from and after
the Effective Date.


3.           General Provisions.  This Assignment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment.  This Assignment
shall be governed by, and construed in accordance with, the law of the State of
New York.








 
 

--------------------------------------------------------------------------------

 


EXHIBIT C


LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION


To:
Bank of America, N.A.,

 
as Administrative Agent (the “Administrative Agent”) under the Credit Agreement

 
described below.



Re:
Credit Agreement dated as of August 9, 2010 (as the same may be amended or
modified, the “Credit Agreement”), among Kansas City Power & Light Company
(the “Borrower”), the lenders from time to time party thereto, Union Bank, N.A.
and Wells Fargo Bank, National Association, as Syndication Agents, and the
Administrative Agent.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement.



The Administrative Agent is specifically authorized and directed to act upon the
following standing money transfer instructions with respect to the proceeds of
Credit Extensions or other extensions of credit from time to time until receipt
by the Administrative Agent of a specific written revocation of such
instructions by the Borrower; provided that the Administrative Agent may
otherwise transfer funds as hereafter directed in writing by the Borrower in
accordance with Section 13.1 of the Credit Agreement or based on any telephonic
notice made in accordance with Section 2.14 of the Credit Agreement.


Facility Identification
Number(s) ____________________                                                                                               


Customer/Account
Name  ________________________                                              


Transfer Funds
To _____________________________                                                                                               


For Account No.  ____________________________                      


Reference/Attention
To ________________________                                                                                               


Authorized Officer (Customer
Representative)                                 Date
____________                                
 
___________________________________
 
___________________________________
(Please
Print)                                                                                           Signature
_________________


Bank Officer
Name                                                                                  Date                                


   
____________________________________
(Please
Print)                                                                                            Signature
__________________


(Deliver Completed Form to Credit Support Staff For Immediate Processing)




 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D


REVOLVING NOTE


___________, 20__


KANSAS CITY POWER & LIGHT COMPANY, a Missouri corporation (the “Borrower”),
promises to pay to the order of ____________________________________ (the
“Lender”) the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to Article II of the Agreement (as hereinafter
defined), in immediately available funds at the Administrative Agent’s Office,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement.  The Borrower shall pay the principal of
and accrued and unpaid interest on the Loans in full on the Facility Termination
Date.


The Lender shall, and is hereby authorized to, record on a schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.


This Revolving Note is one of the Revolving Notes issued pursuant to, and is
entitled to the benefits of, the Credit Agreement dated as of August 9, 2010
(which, as it may be amended or modified and in effect from time to time, is
herein called the “Agreement”), among the Borrower, the lenders from time to
time party thereto, including the Lender, Union Bank, N.A. and Wells Fargo Bank,
National Association, as Syndication Agents, and Bank of America, N.A., as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Revolving Note, including
the terms and conditions under which this Revolving Note may be prepaid or its
maturity date accelerated.  Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.


THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.


[Remainder of page intentionally left blank]























--------------------------------------------------------------------------------


 
 
 


KANSAS CITY POWER & LIGHT COMPANY


By:                                                                
Print Name:                                                                
Title:                                                                




 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT E


SWING LINE NOTE


___________, 20__


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A. (the “Swing Line Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Swing Line Loan from time to time made by the Swing Line Lender
to the Borrower under that certain Credit Agreement dated as of  August 9, 2010
(as amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among the Borrower, the Lenders from time to time party thereto,
Union Bank, N.A. and Wells Fargo Bank, National Association, as Syndication
Agents, and Bank of America, N.A., as Administrative Agent and Swing Line
Lender.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made to
the Administrative Agent for the account of the Swing Line Lender in dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.


This Swing Line Note is the Swing Line Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Defaults specified in the Credit Agreement,
all amounts then remaining unpaid on this Swing Line Note shall become, or may
be declared to be, immediately due and payable all as provided in the Credit
Agreement.  Swing Line Loans made by the Swing Line Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Swing Line Lender may also attach schedules to this
Swing Line Note and endorse thereon the date, amount and maturity of its Swing
Line Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Swing Line Note.


THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
 
 
[Remainder of page intentionally left blank]


 
 
 

--------------------------------------------------------------------------------

 




KANSAS CITY POWER & LIGHT COMPANY


By:                                                                
Print Name:                                                                
Title:                                                                














 
 

--------------------------------------------------------------------------------

 

